           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 1 of 97



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

BRIAN BARRY, Derivatively on          *     Civil Action No.:
Behalf of COLONY CAPITAL, INC.
(F/K/A COLONY NORTHSTAR, INC.),       *     VERIFIED SHAREHOLDER
                                            DERIVATIVE COMPLAINT
c/o                                   *
Murphy, Falcon & Murphy
1 South Street                        *     DEMAND FOR JURY TRIAL
23rd Floor,
Baltimore, Maryland 21202             *

               Plaintiff,             *

      v.                              *

THOMAS J. BARRACK, JR., RICHARD       *
B. SALTZMAN, DARREN TANGEN,
NEALE REDINGTON, DAVID T.             *
HAMAMOTO, DOUGLAS CROCKER II,
NANCY A. CURTIN, JON A. FOSHEIM,      *
JUSTIN E. METZ, GEORGE G. C.
PARKER, CHARLES W. SCHOENHERR,        *
JOHN A. SOMERS, and JOHN L.
STEFFENS                              *

c/o                                   *
COLONY CAPITAL, INC.,
7 St. Paul Street                     *
Suite 820
Baltimore, MD 21202                   *

      Serve on:                       *
      CSC-LAWYERS
      INCORPORATING SERVICE           *
      7 St. Paul Street
      Suite 820                       *
      Baltimore, Maryland 21202
                                      *
               Defendants,
                                      *
      and
                                      *
COLONY CAPITAL, INC.
(F/K/A COLONY NORTHSTAR, INC.),       *
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 2 of 97



7 St. Paul Street                             *
Suite 820
Baltimore, Maryland 21202                     *

       Serve on:                              *
       CSC-LAWYERS
       INCORPORATING SERVICE                  *
       7 St. Paul Street
       Suite 820                              *
       Baltimore, Maryland 21202
                                              *
               Nominal Defendant.
                                              *

*      *       *      *       *       *       *         *    *       *       *       *       *

                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Brian Barry (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on

behalf of Nominal Defendant Colony Capital, Inc. f/k/a Colony NorthStar, Inc. (“Colony

NorthStar” or the “Company”), files this Verified Shareholder Derivative Complaint against

Individual Defendants Thomas J. Barrack, Jr., Richard B. Saltzman, Darren Tangen, Neale

Redington, David T. Hamamoto, Douglas Crocker II, Nancy A. Curtin, Jon A. Fosheim, Justin E.

Metz, George G. C. Parker, Charles W. Schoenherr, John A. Somers, and John L. Steffens

(collectively, the “Individual Defendants,” and together with Colony NorthStar, the “Defendants”)

for breaches of their fiduciary duties as directors and/or officers of Colony NorthStar, unjust

enrichment, waste of corporate assets, abuse of control, gross mismanagement, and violations of

Sections 14(a), 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As

for Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following based

upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,


                                                  -2-
                Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 3 of 97



conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Colony

NorthStar, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                     NATURE OF THE ACTION

           1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Colony NorthStar’s directors and officers from January 10, 2017 through the present day (the

“Relevant Period”).

           2.       Colony NorthStar, Inc. was created following a three-way merger of Colony

Capital, Inc. (“Colony Capital”), Colony NorthStar Asset Management Group Inc. (“NAMG”),

and Colony NorthStar Realty Finance Corp. (“NRF”), which was consummated on or about

January 10, 2017 (the “Merger”). On June 25, 2018, the Company changed its name from Colony

NorthStar, Inc. to Colony Capital, Inc.

           3.       Colony NorthStar is a real estate investment trust (“REIT”) with an embedded

institutional and retail investment management business. The Company divides its business into

five core strategic real estate segments: Healthcare, Light Industrial, Hospitality, Other Equity and

Debt, and Investment Management. Colony NorthStar both physically owns real estate and debt

instruments secured by mortgages on real estate.

           4.       The Merger, through the addition of NAMG, allowed the Company to add a retail

investment management business to Colony NorthStar’s business, including the fees generated

from it.




                                                   -3-
             Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 4 of 97



        5.       During the Relevant Period, the Individual Defendants caused the Company to

make false and misleading statements that created the impression that the Company’s business,

operations, and prospects were better than they were, especially with respect to the Merger and the

Company’s Investment Management and Healthcare segments.

        6.       On March 1, 2018, the Company filed its financial results for the year ended

December 31, 2017, which announced significant goodwill impairment, including a $375 million

goodwill impairment attributed to Colony NorthStar’s Investment Management segment. Colony

Northstar also announced that its full year 2017 core funds from operation (“Core FFO”) was $1.16

per share and that the Company was lowering its dividend from $1.08 per share in 2017 to $0.44

per share in 2018.

        7.       On this news, the price per share of Colony NorthStar stock fell more than 22.8%,

or $1.78 per share, from the previous day’s closing price, closing at $6.00 per share on March 1,

2018.

        8.       The Individual Defendants breached their fiduciary duties in making and/or causing

the Company to make a series of materially false and misleading statements and omissions of

material fact regarding the Company’s business, operations, and prospects. Specifically, the

Individual Defendants willfully or recklessly made and/or caused the Company to make false and

misleading statements that failed to disclose, inter alia, that: (1) the Company’s capital fundraising

was not accelerating or gaining momentum; (2) the Company’s funds would not be able to raise

retail funds sufficient to contribute materially to the Company’s financial results; (3) the Company

was being negatively impacted by new regulations regarding the disclosure of investment

management fees, and the effect it had on the collection of fees, to a greater extent than portrayed;

(4) the Company’s retail investment management business was not substantially contributing to




                                                -4-
             Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 5 of 97



the Company’s target capital fundraising amount; (5) the Company would not meet its Core FFO

and dividend guidance; (6) the overall performance of Company, including specifically its

Healthcare and Investment Management segments, was weaker than had been reported; and (7)

the Company failed to maintain internal controls.

        9.       As a result of the foregoing, the Individual Defendants’ and Company’s public

statements were materially false and misleading at all relevant times. The Individual Defendants

failed to correct and/or caused the Company to fail to correct these false and misleading statements

and omissions of material fact, rendering them personally liable to the Company for breaching

their fiduciary duties.

        10.      Additionally, in breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

        11.      Furthermore, during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein, the Individual Defendants

caused the Company to repurchase its own stock at prices that were artificially inflated due to the

foregoing misrepresentations, while three of them engaged in lucrative insider sales netting

proceeds of over $30.5 million. Nearly 23.4 million shares of the Company’s common stock were

repurchased between March 2017 and December 2017, inclusive, for approximately $300 million.

As the Company stock was actually only worth $5.50 per share during that time, the price at closing

on March 23, 2018, the Company overpaid approximately $171.5 million in total.

        12.      The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected Colony NorthStar, its former Chief Executive Officer (“CEO”), its Chief Financial

Officer (“CFO”), its Chief Accounting Officer (“CAO”), and its former Executive Vice Chairman,




                                                 -5-
          Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 6 of 97



to a consolidated federal securities fraud class action lawsuit pending in the United States District

Court for the Central District of California (the “Securities Class Action”), the need to undertake

internal investigations, losses due to the Company’s overpayment of approximately $171.5 million

for the repurchases of its own stock and the unjust enrichment of the Individual Defendants who

were improperly over-compensated by the Company, and will cost the Company going forward

many millions of dollars.

       13.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       14.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the substantial likelihood of the directors’

liability in this derivative action, and of their not being disinterested and/or independent directors,

a majority of the Colony NorthStar Board of Directors (the “Board”) cannot consider a demand to

commence litigation against themselves on behalf of the Company with the requisite level of

disinterestedness and independence.

                                 JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-

5) promulgated thereunder.

       16.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.




                                                 -6-
          Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 7 of 97



       17.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       18.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

the Defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

       19.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       20.     Venue is proper in this District because the Company is headquartered in this

District. In addition, a substantial portion of the transactions and wrongs complained of herein

occurred in this District, the Defendants have conducted business in this District, and Defendants’

actions have had an effect in this District.

                                               PARTIES
       Plaintiff

       21.     Plaintiff is a current shareholder of Colony NorthStar common stock. Plaintiff has

continuously held Colony NorthStar common stock at all relevant times.

       Nominal Defendant Colony NorthStar

       22.     Colony NorthStar is a Maryland corporation with its principal executive offices at

515 South Flower Street, 44th Floor, Los Angeles, CA 90071. Colony NorthStar stock trades on

the New York Stock Exchange (“NYSE”) under the ticker symbol “CLNY.” On June 25, 2018,

the Company changed its name from Colony NorthStar, Inc. to Colony Capital, Inc.

       Defendant Saltzman

       23.     Defendant Richard B. Saltzman (“Saltzman”) served as the Company’s President

and CEO from the Merger until November 5, 2018 and as a Company director from January 11,

2018 to November 5, 2018. Prior to the Merger, he was President, CEO and member of the board



                                                 -7-
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 8 of 97



of Colony Capital. According to the Company’s Schedule 14A filed with the SEC on March 29,

2017 (the “2017 Proxy Statement”), on February 28, 2017, Defendant Saltzman beneficially

owned 3,420,719 shares1 of the Company’s common share equivalents.2 Given that the price per

share of the Company’s Class A common stock at the close of trading on February 28, 2017 was

$14.68, Saltzman owned over $50.2 million worth of Colony NorthStar stock.

       24.    For the fiscal year ended December 31, 2017, Defendant Saltzman received

$2,254,549 in compensation from the Company. This included $800,000 in salary, $1,423,727 in

non-equity incentive plan compensation, and $30,822 in all other compensation.

       25.    The Company’s Schedule 14A filed with the SEC on April 3, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Saltzman:

       Richard B. Saltzman3 is the President and Chief Executive Officer and a member
       of the Board of Directors of Colony NorthStar, having previously held the positions
       of President and Chief Executive Officer and a member of the Board of Directors
       of Colony Capital, the predecessor to Colony NorthStar. In addition, he is Chairman
       of the Board of Directors of Colony NorthStar Credit Real Estate, Inc. (NYSE:
       CLNC) as well as Chairman of the Board of Directors of Colony NorthStar Realty
       Europe Corp. (NYSE: NRE), companies that are externally managed by Colony
       NorthStar.

       Prior to joining the Colony Capital business in 2003, Mr. Saltzman spent 24 years
       in the investment banking business primarily specializing in real estate-related
       businesses and investments. Most recently, he was a Managing Director and Vice
       Chairman of Merrill Lynch’s investment banking division. As a member of the
       investment banking operating committee, he oversaw the firm’s global real estate,
       hospitality and restaurant businesses. Previously, he also served as Chief Operating
       Officer of Investment Banking and had responsibility for Merrill Lynch’s Global
       Leveraged Finance business. Mr. Saltzman was also responsible for various real
       estate-related principal investments, including the Zell/Merrill Lynch series of
1
   Includes shares of restricted Class A common stock subject to time vesting, Defendant
Saltzman’s direct interest in 550,758 operating units of the Company’s operating partnership,
Colony Capital Operating Company, LLC, which are convertible to Class A common stock (“OP
Units”), and 13,658 OP Units which were acquirable within 60 days.
2
  The Company defines common share equivalents as its Class A and Class B common stock,
deferred stock units, and shares of Colony Capital Operating Company, LLC (OP Units and long-
term incentive units (“LTIP Units”)).
3
  Emphasis in original unless otherwise noted throughout.


                                              -8-
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 9 of 97



       funds which acquired more than $3.0 billion of commercial real estate assets and
       where he was a member of the investment committee.

       Mr. Saltzman also serves on the Board of Directors of Kimco Realty Corporation
       (NYSE: KIM). Previously, he served on the Board of Trustees of Colony Starwood
       Homes (NYSE: SFR) from January 2016 to June 2017. He was also previously a
       member of the Board of Governors of the National Association of Real Estate
       Investment Trusts (NAREIT), on the board of directors of the Real Estate
       Roundtable and a member of the Board of Trustees of the Urban Land Institute,
       Treasurer of the Pension Real Estate Association, a Director of the Association of
       Foreign Investors in Real Estate and a past Chairman of the Real Estate Capital
       Policy Advisory Committee of the National Realty Committee.

       Mr. Saltzman received his Bachelor of Arts from Swarthmore College in 1977 and
       a Master of Science in Industrial Administration from Carnegie Mellon University
       in 1979.

       Mr. Saltzman’s expertise in real estate-related businesses, investments and capital
       markets, developed through more than 38 years of real estate principal investing
       and investment banking experience, provides a valuable perspective to the Board
       in developing, leading and overseeing the Company’s business as President and
       Chief Executive Officer. Mr. Saltzman’s current and past service on the boards of
       real estate investment trusts and other real estate-based organizations also provides
       the Board with valuable perspectives into the real estate industry.

       26.     Upon information and belief, Defendant Saltzman is a citizen of California.

       Defendant Barrack

       27.     Defendant Thomas J. Barrack, Jr. (“Barrack”) is the Company’s Executive

Chairman and a member of the Board, roles he has held since the Merger. Prior to the merger, he

was the founder and Executive Chairman of Colony Capital. According to the Company’s 2017

Proxy Statement, on February 28, 2017, Defendant Barrack beneficially owned 29,443,835 shares

of the Company’s common share equivalents,4 which represented 4.96% of the Company’s




4
 Defendant Barrack held 100% of the Company’s Class B common stock as of February 18, 2017.
Class B common stock provides holders the same rights as Class A common stock, except that
Class B shareholders are entitled to 36.5 votes per share on each matter on which holders of Class
A common stock are entitled to vote. Thus, for the purposes of this complaint, Class B shares are
considered to have at least equivalent value to Class A common shares.


                                               -9-
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 10 of 97



outstanding common share equivalents on that date.5 Given that the price per share of the

Company’s Class A common stock at the close of trading on February 28, 2017 was $14.68,

Barrack owned over $432.2 million worth of Colony NorthStar common share equivalents as of

that date. Defendant Barrack also held 963,718 shares of the Company’s preferred stock on

February 28, 2017, consisting of 373,784 shares of Series F Preferred Stock, 297,841 shares of

Series G Preferred Stock, and 292,093 shares of Series H Preferred Stock. The Company redeemed

its Series F Preferred Stock for $25 per share on June 23, 2017, for which Defendant Barrack

received over $9.3 million. The Company’s Series G Preferred Stock began trading on January 2,

2018, opening at a price of $25.18. The Company’s Series H preferred stock began trading on

January 2, 2018, opening at a price of $25.05. As Defendant Barrack made no dispositions of his

Series G or Series H Preferred Stock between February 28, 2017 and January 2, 2018, he owned

approximately $7.5 million and $7.3 million of the Company’s Series G and Series H Preferred

Stock, respectively, on January 2, 2018.

       28.     For the fiscal year ended December 31, 2017, Defendant Barrack received

$3,420,479 in compensation from the Company. This included $1 million in salary, $2,389,829 in

non-equity incentive plan compensation, and $30,650 in all other compensation.

       29.     The Company’s 2018 Proxy Statement stated the following about Defendant

Barrack:

       Thomas J. Barrack, Jr. is the Executive Chairman of Colony NorthStar, having
       previously held the position of Founder and Executive Chairman of Colony Capital,
       the predecessor to Colony NorthStar. Prior to founding the Colony Capital business
       in 1991, Mr. Barrack was a Principal with the Robert M. Bass Group, the principal
       investment vehicle of the Fort Worth, Texas investor Robert M. Bass. Prior to
       joining the Robert M. Bass Group, Mr. Barrack also served in the Reagan
5
  Includes Class A common shares (subject to timing vesting) held in a family trust of which
Defendant Barrack is trustee and OP Units held by Colony Capital, LLC and CCH Management
Partners I, LLC, each a Delaware limited liability company controlled by Defendant Barrack, and
shares of restricted Class A common stock subject to time vesting.


                                             - 10 -
 Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 11 of 97



administration as Deputy Undersecretary of the Department of the Interior.
Additionally, in 2010 French president Nicolas Sarkozy awarded him France’s
Chevalier de la Légion d’honneur.

From January 2016 through June 2017, Mr. Barrack served as co-chairman of the
board of trustees of Colony Starwood Homes (NYSE: SFR), a leading single-family
rental real estate investment trust. From January 2014 to May 2016, Mr. Barrack
served on the board of directors of Carrefour S.A., a French multinational retailer
and the second largest retailer in the world. Since June 2010, Mr. Barrack has
served on the board of directors of First Republic Bank, a full-service bank and
wealth management firm.

From January 2006 to April 2013, Mr. Barrack served on the public board of
directors of Accor, S.A., a major global hotel group listed on Euronext Paris. Mr.
Barrack has also served on the public board of Challenger Financial Services Group
Limited, a diversified financial services organization listed on the Australian
Securities Exchange from November 2007 to October 2010. From August 1994 to
September 2007, Mr. Barrack served on the board of Continental Airlines, Inc., one
of the largest passenger airlines in the United States, including as a member of its
Corporate Governance Committee, Executive Committee and Human Resources
Committee.

Mr. Barrack received a Bachelor of Arts in 1969 from the University of Southern
California. He attended law school at the University of San Diego and the
University of Southern California, where he was an editor of the law review, and
received a Juris Doctor in 1972 from the University of San Diego. Mr. Barrack is
the recipient of an Honorary Doctorate of Jurisprudence degree from Pepperdine
University and a Trustee at the University of Southern California.

Mr. Barrack possesses significant vision and understanding of our Company’s
strategies and future direction. Mr. Barrack has a long track record and experience
managing and investing in commercial mortgage loans and other CRE and real
estate-related investments, including performing, sub-performing and non-
performing loan portfolios and REO properties, through a variety of credit cycles
and market conditions. Mr. Barrack’s extensive investment experience in our target
assets is key to the Board’s oversight of the Company’s investment strategy and
management of its investment portfolio. Mr. Barrack’s prior service as Deputy
Undersecretary of the Department of the Interior also provides a unique government
perspective to the Board.

30.    Upon information and belief, Defendant Barrack is a citizen of California.




                                       - 11 -
          Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 12 of 97



       Defendant Tangen

       31.    Defendant Darren Tangen (“Tangen”) has been the Company’s CFO since the

Merger and serves as the Company’s Treasurer. According to the 2017 Proxy Statement, on

February 28, 2017, Defendant Tangen beneficially owned 597,776 shares of the Company’s

common share equivalents.6 Given that the price per share of the Company’s Class A common

stock at the close of trading on February 28, 2017 was $14.68, Tangen owned nearly $8.8 million

worth of Colony NorthStar stock.

       32.    For the fiscal year ended December 31, 2017, Defendant Tangen received

$1,390,110 in compensation from the Company. This included $475,000 in salary, $885,788 in

non-equity incentive plan compensation, and $29,322 in all other compensation.

       33.    The Company’s 2018 Proxy Statement stated the following about Defendant

Tangen:

       Darren J. Tangen is an Executive Vice President and the Chief Financial Officer
       and Treasurer of Colony NorthStar. In addition, Mr. Tangen has served on the
       Board of Directors of Colony NorthStar Credit Real Estate, Inc. (NYSE: CLNC)
       since January 2018. Since 2002, Mr. Tangen has held various senior investment
       related roles at Colony, including Executive Director and Chief Financial Officer.
       Mr. Tangen was one of the key executives (Chief Financial Officer and Chief
       Operating Officer) responsible for Colony Financial, Inc. (NYSE:CLNY) having
       taken the company public in 2009 and leading it through its successful combination
       with Colony Capital, LLC in 2015. Prior to joining Colony in 2002, Mr. Tangen
       held positions at Credit Suisse and Colliers International (NASDAQ: CIGI).

       Mr. Tangen received his Bachelor of Commerce from McGill University and his
       Master of Business Administration in Finance and Real Estate at The Wharton
       School, University of Pennsylvania where he was recognized as a Palmer Scholar.

       34.    During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Tangen made the



6
 Includes shares of restricted Class A common stock subject to time vesting, and 181,952 OP
Units which were acquirable within 60 days.


                                             - 12 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 13 of 97



following sales of Company stock (and made no purchases of Company stock). On May 12, 2017,

Defendant Tangen sold 75,926 shares of Company stock for $13.12 per share. On September 28,

2017, Defendant Tangen sold 200,000 shares of Company stock for $12.42 per share. Thus, in

total, before the fraud was exposed, he sold 275,926 Company shares on inside information, for

which he received nearly $3.5 million. His insider sales made with knowledge of material non-

public information before the material misstatements and omissions were exposed demonstrate his

motive in facilitating and participating in the scheme.

       35.     Upon information and belief, Defendant Tangen is a citizen of California.

       Defendant Hamamoto

       36.     Defendant David T. Hamamoto (“Hamamoto”) served as the Company’s Executive

Vice Chairman from the time of the Merger to January 11, 2018, when he resigned from all director

and officer positions held with the Company, its affiliates, subsidiaries and any other entity in

which the Company or its affiliates is the manager or serves in a similar capacity. According to

the 2017 Proxy Statement, on February 28, 2017, Defendant Hamamoto beneficially owned

746,929 shares of the Company’s common share equivalents, representing 1.25% of outstanding

common share equivalents on that date. Given that the price per share of the Company’s Class A

common stock at the close of trading on February 28, 2017 was $14.68, Hamamoto owned nearly

$11 million worth of Colony NorthStar stock.

       37.     For the fiscal year ended December 31, 2017, Defendant Hamamoto received

$52,991,759 in compensation from the Company. This included $28,270 in salary,7 $52,952,689

in stock awards,8 and $10,800 in all other compensation.


7
  Represents base salary payable by NAMG prior to the completion of the Merger and a nominal
base salary of $1.00 for periods after the completion of the Merger.
8
  Represents the grant date fair value, computed in accordance with FASB ASC Topic 718, of
stock awards that were granted to the former NAMG executive officers in early 2017. These


                                               - 13 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 14 of 97



       38.     The Company’s 2017 Proxy Statement stated the following about Defendant

Hamamoto:

       David T. Hamamoto (age 57) is the Executive Vice Chairman of Colony NorthStar,
       having previously held the position of Executive Chairman of NSAM, the
       predecessor to Colony NorthStar, since August 2015. Prior to that position,
       Mr. Hamamoto served as NSAM’s Chairman and Chief Executive Officer from
       January 2014 until August 2015. Mr. Hamamoto held the position of Chairman of
       the board of directors of NRF from October 2007 until January 2017, having served
       as one of its directors since October 2003. Mr. Hamamoto also served as NRF’s
       Chief Executive Officer from October 2004 until August 2015 and President from
       October 2004 until April 2011. Mr. Hamamoto has been Chairman of the board of
       directors of Colony NorthStar Europe (NYSE: NRE) since October 2015 and has
       served as one of its directors since June 2015.

       Mr. Hamamoto served as Chairman of Colony NorthStar Real Estate Income Trust,
       Inc. from February 2009 until August 2015 and served as Chief Executive Officer
       from February 2009 until January 2013. In addition, Mr. Hamamoto served as
       Chairman of Colony NorthStar Healthcare Income, Inc. from January 2013 until
       January 2014, and of Colony NorthStar Real Estate Income II, Inc. from December
       2012 until August 2015. Mr. Hamamoto also served as Co-Chairman of Colony
       NorthStar/RXR New York Metro Real Estate, Inc. (“Colony NorthStar/RXR”)
       from March 2014 until August 2015.

       Additionally, Mr. Hamamoto serves as a member of the advisory committee of
       RXR Realty LLC, a leading real estate operating and investment management
       company focused on high-quality real estate investments in the New York Tri-
       State area and a co-sponsor of Colony NorthStar/RXR, a position he has held since
       December 2013. Mr. Hamamoto also serves as a member of the executive
       committee of Island Hospitality Management Inc., a position he has held since
       January 2015. In July 1997, Mr. Hamamoto co-founded Colony NorthStar Capital
       Investment Corp., the predecessor to NRF, for which he served as Co-
       Chief Executive Officer until October 2004.

       From 1983 to 1997, Mr. Hamamoto worked for Goldman, Sachs & Co. (“Goldman
       Sachs”) where he was co-head of the Real Estate Principal Investment Area and
       general partner of the firm between 1994 and 1997. During Mr. Hamamoto’s tenure
       at Goldman Sachs, he initiated the firm’s effort to build a real estate principal
       investment business under the auspices of the Whitehall Funds.



awards consist of the replacement equity awards granted pursuant to the letter agreements with the
former NAMG executive officers in connection with the Merger and equity awards granted in
early 2017 as long-term bonus for 2016. The fair value of the restricted shares of the Company’s
common stock or LTIP units was determined based on our stock price on the grant date.


                                              - 14 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 15 of 97



       Mr. Hamamoto holds a Bachelor of Science from Stanford University in Palo Alto,
       California and a Master of Business Administration from the Wharton School of
       Business at the University of Pennsylvania in Philadelphia, Pennsylvania.

       Mr. Hamamoto offers our Board an intuitive perspective of the business and
       operations of the Company as a whole. Mr. Hamamoto also has significant
       experience in all aspects of the commercial real estate markets, which he gained
       initially as co-head of the Real Estate Principal Investment Area at Goldman Sachs.
       Mr. Hamamoto is able to draw on his extensive knowledge to develop and articulate
       sustainable initiatives, operational risk management and strategic planning, which
       qualify him to serve as a director.

       39.    During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Hamamoto made the

following sales of Company stock (and made no purchases of Company stock). On December 14,

2017, Defendant Hamamoto sold 1,109,960 shares of Company stock for $12.14 per share. On

December 15, 2017, Defendant Hamamoto sold 666,169 shares of Company stock for $12.04 per

share. On December 18, 2017, Defendant Hamamoto sold 449,780 shares of Company stock for

$12.05 per share. Thus, in total, before the fraud was exposed, he sold 2,225,909 Company shares

on inside information, for which he received over $26.9 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       40.    Upon information and belief, Defendant Hamamoto is a citizen of New York.

       Defendant Redington

       41.    Defendant Neale Redington (“Redington”) has served the Company’s CAO since

the Merger and is a Managing Director of the Company. According to the 2017 Proxy Statement,

on February 28, 2017, Defendant Redington beneficially owned 82,957 shares of the Company’s

common share equivalents.9 Given that the price per share of the Company’s Class A common


9
 Includes shares of restricted Class A common stock subject to time vesting, and 6,757 OP Units
which were acquirable within 60 days.


                                             - 15 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 16 of 97



stock at the close of trading on February 28, 2017 was $14.68, Redington owned approximately

$1.2 million worth of Colony NorthStar stock.

       42.     The Company’s 2018 Proxy Statement stated the following about Defendant

Redington:

       Neale W. Redington is a Managing Director and the Chief Accounting Officer of
       Colony NorthStar, having previously held the same positions at Colony.
       Mr. Redington is responsible for financial accounting and reporting for firm-
       sponsored investments and related affiliates and subsidiaries. In addition, Mr.
       Redington has served as Chief Accounting Officer of Colony NorthStar Credit Real
       Estate, Inc. (NYSE: CLNC) since January 2018.

       Prior to joining the Colony business in 2008, Mr. Redington was an audit partner
       in the real estate and hospitality practice of Deloitte & Touche LLP. During his
       twenty years with Deloitte, Mr. Redington worked in both London and Los
       Angeles.

       Mr. Redington, a Certified Public Accountant (license inactive) and a Chartered
       Accountant in England & Wales, received a Bachelor of Commerce in Accounting
       degree with Honors in 1987 from the University of Birmingham in England.

       43.     During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Redington made the

following sale of Company stock (and made no purchases of Company stock). On December 20,

2017, Defendant Redington sold 12,500 shares of Company stock for $11.74 per share, for which

he received approximately $146,750. His insider sale made with knowledge of material non-public

information before the material misstatements and omissions were exposed demonstrates his

motive in facilitating and participating in the scheme.

       44.     Upon information and belief, Defendant Redington is a citizen of California.

       Defendant Crocker

       45.     Defendant Douglas Crocker II (“Crocker”) has served as a Company director since

the Merger and is a member of the Audit Committee.




                                               - 16 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 17 of 97



       46.     For the fiscal year ended December 31, 2017, Defendant Crocker received

$308,506 in compensation from the Company. This included $97,500 in fees earned or paid in

cash and $211,006 in stock awards.

       47.     The Company’s 2018 Proxy Statement stated the following about Defendant

Crocker:

       Douglas Crocker II is a non-executive director of Colony NorthStar. Mr. Crocker
       has been the managing partner of DC Partners LLC, a firm that invests in and
       develops apartment properties, since 2013. From 2006 to 2013, Mr. Crocker was
       the Chairman of Pearlmark Multifamily Partners, L.L.C. (formerly known as
       Transwestern Multifamily Partners, L.L.C.), a commercial real estate firm. He was
       the Chief Executive Officer of Equity Residential, a multi-family residential REIT,
       from December 1992 until his retirement in December of 2002.

       During his more than 40 years of real estate experience, Mr. Crocker has previously
       served as: Executive Vice President of Equity Financial and Management
       Company, a subsidiary of Equity Group Investments, Inc. (“EGI”), which provides
       strategic direction and services for EGI’s real estate and corporate activities;
       President, Chief Executive Officer and a director of First Capital Corporation, a
       sponsor of public limited real estate partnerships; Managing Director of Prudential
       Securities Inc., a financial services brokerage firm; Chief Executive Officer of
       McKinley Finance Group, a privately held company involved with real estate,
       banking and corporate finance; President of American Invesco, the nation’s largest
       condominium conversion company; and Vice President of Arlen Realty and
       Development Company, a diversified real estate and retail company. Mr. Crocker
       currently is a member of the board of directors of Acadia Realty Trust, a publicly
       traded REIT, since 2003. Previously, during the past five years, Mr. Crocker was a
       member of the board of directors of the following publicly traded companies: Care
       Capital Properties, Inc., from August 2015 until August 2017, when the company
       merged into Sabra Health Care REIT, Inc.; Ventas, Inc. from 1998 until May 2016;
       CYS Investments, Inc. from 2007 to May 2015; Associated Estates Realty
       Corporation from December 2014 until August 2015, when the company was sold
       to a real estate fund managed by Brookfield Asset Management Inc.; and Post
       Properties, Inc. from 2004 to May 2012.

       Mr. Crocker is a member of the National Multi-Housing Council, having previously
       served as its Chairman. In addition, Mr. Crocker currently serves as a trustee of
       Milton Academy and New Bedford Whaling Museum, and formerly served as a
       trustee of Urban Land Institute and DePaul University. Mr. Crocker has been a five-
       time recipient of Commercial Property News’ Multifamily Executive of the Year
       Award, a three-time winner of their REIT Executive of the Year Award, a three-
       time winner of Realty Stock Review’s Outstanding CEO Award, and received the



                                             - 17 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 18 of 97



       National Association of Real Estate Investment Trusts (NAREIT) 2010 Edward H.
       Linde Industry Leadership Award. Mr. Crocker is also a member of the National
       Association of Corporate Directors (NACD).

       Mr. Crocker holds a Bachelor of Arts from Harvard University.

       Mr. Crocker’s expertise as a successful, well-respected and recognized leader in the
       real estate industry, with extensive executive experience and strong skills in
       corporate finance, mergers and acquisitions, strategic planning, public company
       executive compensation, and corporate governance, qualify him to serve as a
       director.

       48.    Upon information and belief, Defendant Crocker is a citizen of Illinois.

       Defendant Fosheim

       49.    Defendant Jon A. Fosheim (“Fosheim”) has served as a Company director since the

Merger and is a member of the Audit Committee. According to the 2017 Proxy Statement, on

February 28, 2017, Defendant Fosheim beneficially owned 2,000 shares of the Company’s

common share equivalents. Given that the price per share of the Company’s Class A common

stock at the close of trading on February 28, 2017 was $14.68, Fosheim owned about $29,360

worth of Colony NorthStar stock.

       50.    For the fiscal year ended December 31, 2017, Defendant Fosheim received

$323,131 in compensation from the Company. This included $112,125 in fees earned or paid in

cash and $211,006 in stock awards.

       51.    The Company’s 2018 Proxy Statement stated the following about Defendant

Fosheim:

       Jon A. Fosheim is a non-executive director of Colony NorthStar. Previously, Mr.
       Fosheim was the Chief Executive Officer of Oak Hill REIT Management, LLC
       (Oak Hill) from 2005 until he retired in 2011. Oak Hill is a hedge fund specializing
       in REIT investments. From 1985 until 2005, Mr. Fosheim was a Principal and Co-
       founder of Green Street Advisors, a REIT advisory and consulting firm. Prior to
       that, Mr. Fosheim worked in institutional sales at Bear Stearns & Co., a global
       investment bank, and worked in the tax department at Touche Ross and Co. (now
       Deloitte LLP), an international accounting firm. Mr. Fosheim also serves as a



                                              - 18 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 19 of 97



       member of the board of directors, including its audit committee and corporate
       governance committee, of Apple Hospitality REIT, Inc., a publicly traded REIT,
       positions he has held since January 2015. Mr. Fosheim also served as a member of
       the board of Associated Estates Realty Corporation, a publicly traded REIT, from
       February 2015 until August 2015, when the company was sold to a real estate fund
       managed by Brookfield Asset Management Inc.

       In addition, Mr. Fosheim is a director and chairman of the audit committee of the
       Arnold and Mabel Beckman Foundation, a nonprofit foundation established for the
       purpose of supporting scientific research. In 2003, Mr. Fosheim was a recipient of
       the National Association of Real Estate Investment Trusts (NAREIT) Industry
       Achievement Award.

       Mr. Fosheim holds a Bachelor of Arts, Master of Business Administration and Juris
       Doctor, each from the University of South Dakota.

       Mr. Fosheim’s extensive investment management experience and his leadership
       and management background provides him with the skills and qualifications to
       serve as a director.

       52.    Upon information and belief, Defendant Fosheim is a citizen of California.

       Defendant Metz

       53.    Defendant Justin E. Metz (“Metz”) has served as a Company director since the

Merger. According to the 2017 Proxy Statement, on February 28, 2017, Defendant Metz

beneficially owned 19,867 shares of the Company’s common share equivalents. Given that the

price per share of the Company’s Class A common stock at the close of trading on February 28,

2017 was $14.68, Metz owned about $291,647 worth of Colony NorthStar stock.

       54.    For the fiscal year ended December 31, 2017, Defendant Metz received $311,423

in compensation from the Company. This included $100,417 in fees earned or paid in cash10 and

$211,006 in stock awards.

       55.    The Company’s 2018 Proxy Statement stated the following about Defendant Metz:

       Justin E. Metz is a non-executive director of Colony NorthStar. Previously, Mr.
10
  Includes $2,917 received as cash compensation for Defendant Metz’s service as a non-employee
director of NAMG in 2017 prior to the closing of the Merger.



                                             - 19 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 20 of 97



       Metz served as an independent director of NSAM, a position he had held from June
       2014 until January 2017. Mr. Metz is also the Managing Principal of the Related
       Companies’ real estate fund management team, which he founded in April 2009,
       operating from offices in New York, Chicago, Boston, Dallas and Los Angeles and
       staffed with industry veterans. The fund management platform currently manages
       capital on behalf of sovereign wealth funds, public pension plans, multi-managers,
       endowments, Taft Hartley plans and family offices across the following strategies:
       distressed and value added real estate opportunities, origination and acquisition of
       construction and transitional loans and multifamily housing opportunities across
       the United States.

       Prior to joining Related Companies, Mr. Metz served as a Managing Director at
       Goldman Sachs. During his 12 years at Goldman Sachs, Mr. Metz held numerous
       positions of increasing responsibility and served on various boards and investment
       committees. Mr. Metz is a principal shareholder of Related Fund Management,
       LLC and Sousa Holdings, LLC. Mr. Metz holds a Bachelor of Arts from the
       University of Michigan.

       Mr. Metz’s real estate investment experience, coupled with his leadership
       experience from his service on various boards and investment committees, qualify
       him to serve as a director.

       56.    Upon information and belief, Defendant Metz is a citizen of New York.

       Defendant Parker

       57.    Defendant George G. C. Parker (“Parker”) has served as a Company director since

the Merger and serves as chair of the Audit Committee. According to the 2017 Proxy Statement,

on February 28, 2017, Defendant Parker beneficially owned 39,294 shares of the Company’s

common share equivalents. Given that the price per share of the Company’s Class A common

stock at the close of trading on February 28, 2017 was $14.68, Parker owned approximately

$576,835 worth of Colony NorthStar stock.

       58.    For the fiscal year ended December 31, 2017, Defendant Parker received $328,006

in compensation from the Company. This included $117,000 in fees earned or paid in cash and

$211,006 in stock awards.




                                              - 20 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 21 of 97



          59.    The Company’s 2018 Proxy Statement stated the following about Defendant

Parker:

          George G. C. Parker, Ph.D. is a non-executive director of Colony NorthStar. He
          previously served as a director for Colony Capital, the predecessor to Colony
          NorthStar, since its initial public offering in September 2009 until January 2017.
          Professor Parker has been a distinguished member of the finance faculty of Stanford
          University’s Graduate School of Business since 1973 and is currently the Dean
          Witter Distinguished Professor of Finance (Emeritus). At Stanford, Professor
          Parker has held a series of senior positions, including Senior Associate Dean for
          Academic Affairs, Director of the M.B.A. Program, Director for Executive
          Education, and Director of the Stanford Sloan Program for Executives.

          Professor Parker is a member of the board of directors of First Republic Bank, a
          California banking company. Professor Parker also served on the board of directors
          of Threshold Pharmaceuticals, Inc., a publicly traded biotechnology company, from
          October 2004 until its merger with Molecular Templates in August 2017. From
          March 2001 to January 2015, Professor Parker served on the board of directors of
          iShares Exchange Traded Funds, an investment company, including as independent
          chairman. Professor Parker served as a member of the board of directors of Tejon
          Ranch Company, a publicly traded real estate development company, from May
          1998 to March 2015, including as Chairman of its Audit Committee. From 1996 to
          2009, Professor Parker served on the public board of Continental Airlines, Inc.,
          including as Chairman of its Audit Committee.

          Professor Parker holds a Bachelor of Science from Haverford College and a Master
          of Business Administration and Ph.D. from the Stanford Graduate School of
          Business.

          Professor Parker’s understanding of business and finance concepts, acquired
          through his over 40 years of academic study and teaching, provides the Board with
          significant business acumen as the Company positions itself for future growth and
          development. In addition, Professor Parker’s extensive experience in an academic
          environment, including his position teaching about corporate governance and
          management compensation at Stanford Business School, allows him to advise on
          rapidly changing market conditions and provide perspective for the Board.
          Professor Parker also serves as an audit committee financial expert on the Board’s
          Audit Committee. Professor Parker’s service on other public company boards also
          lends insights into public company operations and provides different perspectives
          on Board practices and governance matters.

          60.    Upon information and belief, Defendant Parker is a citizen of California.




                                                - 21 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 22 of 97



       Defendant Schoenherr

       61.    Defendant Charles W. Schoenherr (“Schoenherr”) has served as a Company

director since the Merger and is a member of the Audit Committee. According to the 2017 Proxy

Statement, on February 28, 2017, Defendant Schoenherr beneficially owned 30,604 shares of the

Company’s common share equivalents. Given that the price per share of the Company’s Class A

common stock at the close of trading on February 28, 2017 was $14.68, Schoenherr owned

approximately $449,266 worth of Colony NorthStar stock.

       62.    For the fiscal year ended December 31, 2017, Defendant Schoenherr received

$308,506 in compensation from the Company. This included $97,500 in fees earned or paid in

cash and $211,006 in stock awards.

       63.    The Company’s 2018 Proxy Statement stated the following about Defendant

Schoenherr:

       Charles W. Schoenherr is a non-executive director of Colony NorthStar. Mr.
       Schoenherr serves as Managing Director of Waypoint Residential, LLC which
       invests in multifamily properties in the Sunbelt. He has served in this capacity since
       January 2011 and is responsible for sourcing acquisition opportunities and raising
       capital.

       Until January 2017, Mr. Schoenherr served as an independent director of NRF,
       Colony NorthStar Realty Europe Corp. (NYSE: NRE) and Colony NorthStar Real
       Estate Income II, Inc. positions he had held from June 2014, October 2015 and
       December 2012, respectively. Mr. Schoenherr also previously served as an
       independent director of Colony NorthStar Real Estate Income Trust, Inc. from
       January 2010 to October 2015. From June 2009 until January 2011, Mr. Schoenherr
       served as President of Scout Real Estate Capital, LLC, a full service real estate firm
       that focuses on acquiring, developing and operating hospitality assets, where he
       was responsible for managing the company’s properties and originating new
       acquisition and asset management opportunities.

       Prior to joining Scout Real Estate Capital, LLC, Mr. Schoenherr was the managing
       partner of Elevation Capital, LLC, where he advised real estate clients on debt and
       equity restructuring and performed due diligence and valuation analysis on new
       acquisitions between November 2008 and June 2009. Between September 1997 and
       October 2008, Mr. Schoenherr served as Senior Vice President and Managing



                                               - 22 -
          Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 23 of 97



       Director of Lehman Brothers’ Global Real Estate Group, where he was responsible
       for originating debt, mezzanine and equity transactions on all major property types
       throughout the United States. During his career he has also held senior management
       positions with GE Capital Corporation, GE Investments, Inc. and KPMG LLP,
       where he also practiced as a certified public accountant. Mr. Schoenherr currently
       serves on the Board of Trustees of Iona College and is on its Real Estate and
       Investment Committees.

       Mr. Schoenherr holds a Bachelor of Business Administration in Accounting from
       Iona College and a Master of Business Administration in Finance from the
       University of Connecticut.

       Mr. Schoenherr’s expertise in and knowledge of real estate investment and finance
       industries, including extensive experience originating debt, mezzanine and equity
       transactions, qualify him to serve as a director.

       64.    Upon information and belief, Defendant Schoenherr is a citizen of Connecticut.

       Defendant Somers

       65.    Defendant John A. Somers (“Somers”) has served as a Company director since the

Merger. According to the 2017 Proxy Statement, on February 28, 2017, Defendant Somers

beneficially owned 43,960 shares of the Company’s common share equivalents, and 500 shares of

the Company’s Series F Preferred Stock. Given that the price per share of the Company’s Class A

common stock at the close of trading on February 28, 2017 was $14.68, Somers owned at least

$645,332 worth of Colony NorthStar stock. The Company redeemed its Series F Preferred Stock

for $25 per share on June 23, 2017, for which Defendant Somers received $12,500.

       66.    For the fiscal year ended December 31, 2017, Defendant Somers received $323,131

in compensation from the Company. This included $112,125 in fees earned or paid in cash and

$211,006 in stock awards.

       67.    The Company’s 2018 Proxy Statement stated the following about Defendant

Somers:

       John A. Somers is a non-executive director of Colony NorthStar. He previously
       served as a director for Colony Capital, the predecessor to Colony NorthStar, since



                                             - 23 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 24 of 97



      its initial public offering in September 2009 until January 2017. Mr. Somers has
      been a private investor since June 2006. From 1996 to June 2006, Mr. Somers was
      Head of Fixed Income and Real Estate for Teachers Insurance and Annuity
      Association and College Retirement Equities Fund (TIAA-CREF), and served there
      as an Executive Vice President from 1996 to 2004. From 1981 to 1996, Mr. Somers
      served as Senior Vice President and Head of Commercial Mortgages and Real
      Estate for TIAA-CREF. Prior to joining TIAA-CREF, from 1972 to 1981, Mr.
      Somers held several positions in the Real Estate Investment Department, including
      Vice President, for Prudential Insurance Company of America. He also served as
      Senior Vice Chairman of The National Realty Committee in Washington, D.C. and
      as Chairman of NYU’s Real Estate Institute.

      Mr. Somers was a member of the board of directors of Guardian Life Insurance
      Company of America from 1996 through 2016. He served as a member of the audit
      & risk committee, the human resources and governance committee and served as
      chairman of its audit committee and investment committee. From 1986 to 2005 and
      again from 2011 through 2016, Mr. Somers served as a member of the board of
      directors of The Community Preservation Corporation, a 501(c)(3) not-for-profit
      corporation focused on low and moderate income housing development in New
      York City, and served as its Chairman, a member of its Executive Committee and
      Chairman of its Governance and Compensation Committee. Between 1990 and
      2003, Mr. Somers served as director of Emigrant Savings Bank.

      Mr. Somers received his Bachelor of Science in Economics from Villanova
      University in 1966 and a Master of Business Administration in Finance from the
      University of Connecticut in 1972.

      Mr. Somers’s commercial mortgage and real estate investment experience allows
      him to provide sound advice on the Company’s objectives to acquire, originate and
      manage real estate-related investments. Mr. Somers served as a member of the
      independent special committee representing the Company’s interests in the
      Combination. His position as Head of Fixed Income and Real Estate for TIAA-
      CREF provided Mr. Somers with extensive insight into the debt markets and real
      estate-related investments that provides a leadership perspective to the Board.

      68.    Upon information and belief, Defendant Somers is a citizen of Florida.

      Defendant Steffens

      69.    Defendant John L. Steffens (“Steffens”) has served as a Company director since the

Merger. According to the 2017 Proxy Statement, on February 28, 2017, Defendant Steffens

beneficially owned 51,690 shares of the Company’s common share equivalents. Given that the




                                           - 24 -
            Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 25 of 97



price per share of the Company’s Class A common stock at the close of trading on February 28,

2017 was $14.68, Steffens owned approximately $758,809 worth of Colony NorthStar stock.

       70.      For the fiscal year ended December 31, 2017, Defendant Steffens received

$323,131 in compensation from the Company. This included $112,125 in fees earned or paid in

cash and $211,006 in stock awards.

       71.      The Company’s 2018 Proxy Statement stated the following about Defendant

Steffens:

       John L. Steffens is a non-executive director of Colony NorthStar. He previously
       served as a director for Colony Capital, Inc., the predecessor to Colony NorthStar,
       since its initial public offering in September 2009 until January 2017. Mr. Steffens
       is the founder of Spring Mountain Capital, LP (Spring Mountain Capital). Founded
       in 2001, Spring Mountain Capital specializes in providing advisory services and
       alternative investments for institutional and private investors. Prior to establishing
       Spring Mountain Capital, Mr. Steffens spent 38 years at Merrill Lynch & Co., Inc.,
       where he held numerous senior management positions, including President of
       Merrill Lynch Consumer Markets (which was later named the Private Client Group)
       from July 1985 until April 1997, and both Vice Chairman of Merrill Lynch & Co.,
       Inc. (the parent company) and Chairman of its U.S. Private Client Group from April
       1997 until July 2001.

       Mr. Steffens served on the Board of Directors of Merrill Lynch & Co., Inc. from
       April 1986 until July 2001. He also served as a member of the Board of Directors
       of Merrill Lynch Ventures, LLC (a $1.8 billion private equity fund for key
       employees). Mr. Steffens currently serves on the Advisory Board of StarVest
       Partners, the Advisory Board of Wicks Communication & Media Partners, L.P.,
       and as Chairman of the Board of Directors of Cicero, Inc., a publicly traded
       provider of business integration software, since May 2007. Also, on October 1,
       2011, Mr. Steffens was appointed to the Board of Overseers of the Geisel School
       of Medicine at Dartmouth, on which he currently serves. From January 2016 to
       June 2017, Mr. Steffens served on the board of trustees of Colony Starwood Homes
       (NYSE: SFR). From June 2004 to February 2009, Mr. Steffens served on the public
       board of Aozora Bank, Ltd., a financial services institution in Japan. Mr. Steffens
       has served as Chairman of the Securities Industry Association, as a Trustee of the
       Committee for Economic Development, and is currently National Chairman
       Emeritus of the Alliance for Aging Research.

       Mr. Steffens graduated with a Bachelor of Arts in Economics from Dartmouth
       College in 1963. He also attended the Advanced Management Program of the
       Harvard Business School in 1979.



                                               - 25 -
 Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 26 of 97




Mr. Steffens’s years of investment experience, advisory work and senior leadership
positions at Merrill Lynch devoted to private client work provides the Board with
an investor perspective. Mr. Steffens’s extensive contacts developed through his
service with a significant number of securities and financial firms provide the Board
with a view into markets that is invaluable. Mr. Steffens’s service as a director of
other public companies also helps provide the Board with different perspectives on
Board practices and governance matters.

72. Upon information and belief, Defendant Steffens is a citizen of New York.

                           RELEVANT NON-PARTY

Nancy A. Curtin

72.    Nancy A. Curtin (“Curtin”) has served as a Company director since the Merger.

73.    The Company’s 2018 Proxy Statement stated the following about Curtin:

Nancy A. Curtin is a non-executive director of Colony NorthStar, having
previously served as a director of Colony Capital, the predecessor to Colony
NorthStar, from August 2014 to January 2017. Ms. Curtin is the Chief Investment
Officer and Head of Investments of Close Brothers Asset Management (CBAM).
CBAM is the asset management arm of Close Brothers Group Plc, (CBG).
Established in 1878, CBG is a specialist financial services group engaged in
banking, securities and asset management activities. CBG is listed on the London
Stock Exchange and is a member of the FTSE 250, with over 2,700 employees.
With over 550 employees it is focused on providing investment management and
wealth structuring to a broad range of UK and European clients, both onshore and
offshore.

Prior to CBAM, Ms. Curtin has had a range of senior roles in asset management,
private equity and alternative asset investing. She served as the Chief Investment
Officer and Managing Partner of Fortune Asset Management Limited, an
alternative asset management firm working with institutional, HNW and family
office clients, from April 2002 until it was purchased by CBAM in January 2010.
Ms. Curtin was Managing Director of Schroders Plc, a £268 billion global asset
management firm, where she was also Head of Global Investments for the Mutual
Funds business. Prior to Schroders, Ms. Curtin was Head of Emerging Markets at
Baring Asset Management, a £60 billion global investment management firm,
currently owned by MassMutual Financial Group.

Ms. Curtin received a Bachelor of Arts in political science, summa cum laude, from
Princeton University in 1979 and a Master of Business Administration from
Harvard Business School in 1983.




                                       - 26 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 27 of 97



        Ms. Curtin’s years of investment management experience and senior roles in asset
        management, private equity and alternative asset investing is key to the Board’s
        oversight of the Company’s investment strategy and management of its investment
        portfolio. Ms. Curtin’s extensive experience as a senior investment professional in
        London and across Europe provides the Board and management invaluable
        perspective on the Company’s focus on European investment opportunities.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        74.     By reason of their positions as officers and/or directors of Colony NorthStar and

because of their ability to control the business and corporate affairs of Colony NorthStar, the

Individual Defendants owed Colony NorthStar and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage Colony NorthStar in a fair, just, honest, and equitable manner. The Individual

Defendants were and are required to act in furtherance of the best interests of Colony NorthStar

and its shareholders so as to benefit all shareholders equally.

        75.     Each director and officer of the Company owes to Colony NorthStar and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

Company and in the use and preservation of its property and assets and the highest obligations of

fair dealing.

        76.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Colony NorthStar, were able to and did, directly or indirectly, exercise

control over the wrongful acts complained of herein.

        77.     To discharge their duties, the officers and directors of Colony NorthStar were

required to exercise reasonable and prudent supervision over the management, policies, controls,

and operations of the Company.

        78.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good



                                               - 27 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 28 of 97



faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Colony NorthStar, the absence of good

faith on their part, or a reckless disregard for their duties to the Company and its shareholders that

the Individual Defendants were aware or should have been aware posed a risk of serious injury to

the Company. The conduct of the Individual Defendants who were also officers and directors of

the Company has been ratified by the remaining Individual Defendants who collectively comprised

Colony NorthStar’s Board at all relevant times.

       79.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.

       80.     To discharge their duties, the officers and directors of Colony NorthStar were

required to exercise reasonable and prudent supervision over the management, policies, practices,

and internal controls of the Company. By virtue of such duties, the officers and directors of Colony

NorthStar were required to, among other things:

       (a)     ensure that the Company was operated in a diligent, honest, and prudent manner in

       accordance with the laws and regulations of Maryland, California, and the United States,

       and pursuant to Colony NorthStar’s own internal guidelines, including its Code of Business




                                                - 28 -
 Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 29 of 97



Conduct and Ethics and Code of Ethics for Principal Executive Officer and Senior

Financial Officers;

(b)    conduct the affairs of the Company in an efficient, business-like manner so as to

make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

(c)    remain informed as to how Colony NorthStar conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

(d)    establish and maintain systematic and accurate records and reports of the business

and internal affairs of Colony NorthStar and procedures for the reporting of the business

and internal affairs to the Board and to periodically investigate, or cause independent

investigation to be made of, said reports and records;

(e)    maintain and implement an adequate and functioning system of internal legal,

financial, and management controls, such that Colony NorthStar’s operations would

comply with all laws and Colony NorthStar’s financial statements and regulatory filings

filed with the SEC and disseminated to the public and the Company’s shareholders would

be accurate;

(f)    exercise reasonable control and supervision over the public statements made by the

Company’s officers and employees and any other reports or information that the Company

was required by law to disseminate;

(g)    refrain from unduly benefiting themselves and other Company insiders at the

expense of the Company;




                                       - 29 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 30 of 97



       (h)     examine and evaluate any reports of examinations, audits, or other financial

       information concerning the financial affairs of the Company and to make full and accurate

       disclosure of all material facts concerning, inter alia, each of the subjects and duties set

       forth above; and

       (i)     conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid wasting

       the Company’s assets, and to maximize the value of the Company’s stock.

       81.     Each of the Individual Defendants further owed to Colony NorthStar and the

shareholders the duty of loyalty requiring that each favor Colony NorthStar’s interest and that of

its shareholders over their own while conducting the affairs of the Company and refrain from using

their position, influence or knowledge of the affairs of the Company to gain personal advantage.

       82.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Colony NorthStar and were at all times acting within the course and scope of such agency.

       83.     Because of their advisory, executive, managerial, and directorial positions with

Colony NorthStar, each of the Individual Defendants had access to adverse, non-public

information about the Company.

       84.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Colony NorthStar.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       85.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants




                                                - 30 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 31 of 97



caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       86.      The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, gross

mismanagement, abuse of control, and violations of Sections 14(a), 10(b) and 20(a) of the

Exchange Act.

       87.      The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully, recklessly, or negligently to

conceal material facts, fail to correct such misrepresentations, and violate applicable laws. Because

the actions described herein occurred under the authority of the Board, each of the Individual

Defendants who are directors of Colony NorthStar was a direct, necessary, and substantial

participant in the conspiracy, common enterprise, and/or common course of conduct complained

of herein.

       88.      Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, substantially assisted in the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall

contribution to and furtherance of the wrongdoing.

       89.      At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Colony NorthStar and was at all times acting within

the course and scope of such agency.




                                               - 31 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 32 of 97



             NORTHSTAR’S CODE OF BUSINESS CONDUCT AND ETHICS

       90.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”) “is

intended to cover the Company’s and its controlled subsidiaries’ directors, officers and employees

(collectively, ‘Covered Persons’).”

       91.     The Code of Conduct states that “[e]ach Covered Person is expected (i) to read and

understand this Code and its application to the performance of his or her business responsibilities

and (ii) to conduct himself or herself in accordance with this Code and to seek to avoid even the

appearance of wrongdoing or improper behavior.”

       92.     The Code of Conduct provides, as to “Honest and Ethical Conduct,” that

       Each Covered Person must always conduct himself or herself in an honest and
       ethical manner. Each Covered Person must act with the highest standards of
       personal and professional integrity and not tolerate others who attempt to deceive
       or evade responsibility for their actions. All actual or potential conflicts of interest
       between personal and professional relationships must be handled honestly, ethically
       and in accordance with the policies specified in this Code. In addition, all Covered
       Persons must be direct, honest and truthful in discussions with, or requests for
       information from, the Board, regulatory agency officials and government officials,
       as well as in all dealings with business partners and stockholders.

       93.      With respect to “Compliance with Applicable Laws, Rules and Regulations,” the

Code of Conduct provides, in relevant part:

       All Covered Persons must respect and obey the laws, rules and regulations
       (including insider trading laws) of the jurisdictions in which we operate and the
       rules and regulations applicable to the Company’s business, including those of the
       New York Stock Exchange (the “NYSE”) and the Securities and Exchange
       Commission (the “SEC”). Although not all Covered Persons are expected to know
       the details of the laws, rules and regulations to which the Company is subject, it is
       important to understand enough to determine when it is necessary or appropriate to
       seek advice from supervisors, managers or other persons, including the Chief
       Compliance Officer, who can provide guidance on such matters.

       94.     The Code of Conduct provides, in the section titled “Compliance Procedures;

Reporting Violations,” in relevant part, that:




                                                 - 32 -
 Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 33 of 97



. . . any Covered Person who becomes aware of any existing or potential violation
of this Code or any law, rule or regulation or Company policy has an obligation to
report his or her complaint or concern to his or her supervisor, to the Chief
Compliance Officer, the Company’s Chief Financial Officer or the Chairperson of
the Audit Committee of the Board (if such complaint or concern is related to
financial, accounting or auditing matters) . . .

95.    The Code of Conduct provides, in the section titled “Accounting Complaints,” that:

The Company’s policy is to comply fully with all applicable financial reporting and
accounting regulations. If any Covered Person has unresolved concerns or
complaints regarding questionable accounting, internal control or auditing matters
concerning the Company, such person is encouraged to report such concerns or
complaints to the Governance Hotline, Chief Compliance Officer, Chief Financial
Officer or Chairperson of the Audit Committee.

96.    The Code of Conduct provides, in the section titled “Public Disclosure,” that:

The Company is committed to providing full, fair, accurate, timely and
understandable disclosure in the current reports, periodic reports and other
information it files with or submits to the SEC and in other public communications,
such as press releases, earnings conference calls and industry conferences, made by
the Company or on the Company’s behalf. In meeting such standards for disclosure,
the Company’s officers and directors shall at all times strive to comply with the
Company’s disclosure obligations and, as necessary, appropriately consider and
balance the need or desirability for confidentiality with respect to non-public
negotiations or other business developments.

The Company’s Chief Executive Officer and Chief Financial Officer are
responsible for establishing effective disclosure controls and procedures and
internal control over financial reporting within the meaning of applicable SEC rules
and regulations. The Company expects the Chief Executive Officer and the Chief
Financial Officer to take a leadership role in implementing such controls and
procedures and to position the Company to comply fully with its disclosure
obligations within the timeframe required under applicable SEC rules and
regulations.

No Covered Person should interfere with, hinder or obstruct the Company’s efforts
to meet the standards for public disclosure set forth above. In addition, all Covered
Persons must strictly adhere to the Company’s system of internal disclosure
controls, including by promptly reporting (i) any event or occurrence that arises in
the course of their duties that may have a material impact on the Company’s
financial condition or operations and (ii) any actual or suspected breaches of the
Company’s internal control procedures.

97.    The Code of Conduct provides, in the section titled “Insider Trading,” that:



                                       - 33 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 34 of 97



       Covered Persons who have access to confidential information are not permitted to
       use or share that information for stock trading purposes or for any other purpose
       except the conduct of the Company’s business. All non-public information about
       the Company should be considered confidential information. To use non-public
       information for personal financial benefit, or to “tip” others (including without
       limitation friends and Family Members) who might make an investment decision
       on the basis of this information, is not only unethical but also illegal. . . .

       98.    The Code of Conduct provides, in the section titled “Business Records,” that:

       The Company’s responsibilities to its stockholders and the investing public require
       that all of the Company’s books, records, accounts and financial statements be
       maintained in reasonable detail, appropriately reflect the Company’s transactions
       and conform to applicable legal requirements, the Company’s system of internal
       controls and accounting principles generally accepted in the United States
       (“GAAP”). The Company relies on the accuracy and completeness of its business
       records to (i) provide full, fair, accurate, timely and understandable disclosure in
       the current reports, periodic reports and other information it files with or submits
       to the SEC and in other public communications, such as press releases, earnings
       conference calls and industry conferences, made by the Company or on the
       Company’s behalf, (ii) make management decisions and (iii) analyze its operations.
       The accuracy of such records is essential for continued, long-term business success.

       No false, misleading or artificial entries may be made by any Covered Person in
       the books and records of the Company. All Covered Persons with supervisory
       responsibility shall establish and implement appropriate internal accounting
       controls over all areas of their responsibility to ensure the safeguarding of the
       Company’s assets and the accuracy of its financial records and reports. The
       Company has adopted controls in accordance with internal needs and the
       requirements of applicable laws and regulations. These established accounting
       practices and procedures must be followed to assure the complete and accurate
       recording of all transactions. All Covered Persons, within their areas of
       responsibility, are expected to adhere to these procedures, as directed by the Chief
       Financial Officer . . .

       99.    The Individual Defendants violated the Code of Conduct by making and/or causing

the Company to make the false and misleading statements and/or omissions discussed herein and

to violate applicable laws and regulations. Moreover, three of the Individual Defendants violated

the Code of Conduct by engaging in insider trading.




                                              - 34 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 35 of 97



    NORTHSTAR’S CODE OF ETHICS FOR PRINCIPAL EXECUTIVE OFFICER
                  AND SENIOR FINANCIAL OFFICERS

       100.    The Company’s Code of Ethics for Principal Executive Officer and Senior

Financial Officers (the “Code of Ethics”) “applies to the principal executive officer and all senior

financial officers of the Company including the principal financial officer, the principal accounting

officer or controller and other senior financial persons performing similar functions who have been

identified by the principal executive officer (each a ‘Covered Officer’).”

       101.    The Code of Ethics provides, as to “Honest and Ethical Conduct” that “all Covered

Officers must be direct, honest and truthful in discussions with, or requests for information from,

regulatory agency officials and government officials, as well as in all dealings with business

partners and stockholders.”

       102.    The Code of Ethics provides, in the section titled “Full, Fair, Accurate, Timely and

Understandable Disclosure,” that:

       The Covered Officers share responsibility for full, fair, accurate, timely and
       understandable disclosure in reports and documents that the Company files with, or
       submits to, the SEC and in other public communications, such as press releases,
       earnings conference calls and industry conferences made by or on behalf of the
       Company. In order to fulfill such obligation, each Covered Officer must, to the
       extent the following are within such Covered Officer’s areas of responsibility:

               a. Carefully review drafts of reports and documents the Company is
                  required to file with, or submit to, the SEC before they are filed, or
                  submitted, and Company press releases or other public communications
                  before they are released to the public, with particular focus on
                  disclosures each Covered Officer does not understand or agree with and
                  on information known to the Covered Officer that is not reflected in the
                  report, document, press release or public communication.
               b. Comply with the Company’s Disclosure Controls, Policies and
                  Procedures as in effect from time to time, which have been designed to
                  ensure that the information required to be disclosed by the Company in
                  its SEC filings is collected, processed, summarized and disclosed in a
                  timely fashion and accumulated and communicated to the appropriate
                  persons.




                                               - 35 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 36 of 97



               c.  Promptly bring to the attention of the Disclosure Committee or a
                  member thereof any material information of which a Covered Officer
                  may become aware that affects the disclosures made by the Company in
                  its public filings, any material information that may assist the Disclosure
                  Committee in fulfilling its responsibilities, matters that a Covered
                  Officer feels could compromise the integrity of the Company’s financial
                  reports or disagreements on accounting matters.
               d. Always act with the highest standards of personal and professional
                  integrity: do not tolerate others who, attempt to deceive, or evade
                  responsibility for actions.

       103.    The Code of Ethics provides, in the section titled “Compliance with Applicable

Laws, Rules and Regulations,” in relevant part:

       Compliance with applicable laws, rules and regulations, both in letter and in spirit
       is one of the foundations on which this Company’s ethical standards are built. Each
       Covered Officer must understand, respect and take responsibility for complying
       with the applicable laws, rules and regulations (including insider trading laws) of
       the jurisdictions in which the Company operates and the rules and regulations
       applicable to the Company’s business. As a public reporting company with its stock
       trading on the New York Stock Exchange, the Company is also subject to regulation
       by the SEC and to the applicable listing standards of the New York Stock Exchange.
       For example, it is critical that each Covered Officer understand the laws, rules and
       regulations applicable to disclosures the Company is required to make in its
       periodic reports and otherwise . . .

       104.    The Code of Ethics provides, in the section titled “Reporting Violations of this

Code,” in relevant part:

       If a Covered Officer believes that actions have taken place, may be taking place or
       could potentially take place that violate or would or could potentially violate this
       Code, including any actual or apparent conflicts of interest between personal and
       professional relationships, involving any management or other employees who
       have a significant role in the Company’s financial reporting, disclosures or internal
       controls, the Covered Officer must immediately bring this matter to the attention of
       the Company’s Audit Committee. A Covered Officer must also promptly bring to
       the attention of the Audit Committee any information he or she may have
       concerning evidence of a material violation of the securities or other laws, rules or
       regulations applicable to the Company and the operation of its business, by the
       Company or any agent thereof . . .

       105.    Those Individual Defendants subject to the Code of Ethics, including, but not

limited to, Defendants Saltzman, Redington, and Tangen, violated the Code of Ethics by making



                                               - 36 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 37 of 97



and/or causing the Company to make the false and misleading statements and/or omissions

discussed herein and to violate applicable laws and regulations. Further, Defendants Redington

and Tangen violated the Code of Ethics by engaging in insider trading.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       106.    Colony NorthStar was created by a three-way merger of Colony Capital, NAMG,

and NRF (collectively, the “Predecessor Entities”), which was consummated on or about January

10, 2017.

       107.    Colony NorthStar is a diversified equity REIT that includes an embedded

institutional and retail investment management business.

       108.    The Company divides is business into five core strategic real estate segments:

Healthcare, Light Industrial, Hospitality, Other Equity and Debt, and Investment Management

(collectively, the “Colony NorthStar Segments”).

       109.    According to the 2018 Proxy Statement, Colony NorthStar conducts “substantially

all of [its] activities and hold[s] substantially all of [its] assets and liabilities through Colony

Capital Operating Company, LLC” (the “Operating Company”).

       110.    Defendant Barrack is a director and the Executive Chairman of the Operating

Company. Defendant Hamamoto was Executive Vice Chairman and director until January 11,

2018. Defendant Saltzman is its CEO and President, and Defendant Redington is its CAO.

Defendants Crocker, Curtin, Fosheim, Parker, Somers, Steffens, Schoenherr, and Metz are all

directors of the Operating Company.




                                               - 37 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 38 of 97



       111.    The Company externally manages Colony Credit Real Estate, Inc. f/k/a Colony

NorthStar Credit Real Estate Inc., in which it holds a 37% share. Defendants Saltzman and Tangen

are on the board of Colony Credit Real Estate, Inc.

       112.    REITs provide investors with the ability to earn a share of income produced through

commercial real estate ownership without having to actually own the real estate. For a company

to qualify as an REIT, it must have the bulk of its income and assets connected to real estate and

must distribute at least 90% of its taxable income to shareholders annually through dividends—a

significant benefit expected by REIT investors.

       113.    The equity REIT industry widely utilizes a financial metric called funds from

operations. Colony NorthStar regularly reports this financial metric, in addition to its Core FFO.

The Company calculates its funds from operations pursuant to standards established by the Board

of Governors of the National Association of Real Estate Investment Trusts, which defines FFO as

net income or loss calculated in accordance with GAAP, excluding extraordinary items, as defined

by GAAP, gains and losses from sales of depreciable real estate and impairment write-downs

associated with depreciable real estate, plus real estate-related depreciation and amortization, and

after similar adjustments for unconsolidated partnerships and joint ventures.

       114.    The Company’s Core FFO, adjusts the Company’s funds from operations for

certain items. More specifically, Colony NorthStar calculates its Core FFO by adjusting FFO for

the following items, including the Company’s share of these items recognized by its

unconsolidated partnerships and joint ventures: (i) gains and losses from sales of depreciable real

estate within the Other Equity and Debt segment, net of depreciation, amortization and impairment

previously adjusted for FFO; (ii) effects of straight-line rent revenue and straight-line rent expense

on ground leases; (iii) amortization of acquired above- and below-market lease values; (iv) equity-




                                                - 38 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 39 of 97



based compensation expense; (v) amortization of deferred financing costs and debt premiums and

discounts; (vi) unrealized fair value gains or losses and foreign currency re-measurements; (vii)

acquisition-related expenses, merger and integration costs; (viii) amortization and impairment of

finite-lived intangibles related to investment management contracts and customer relationships;

(ix) non-real estate depreciation and amortization; (x) change in fair value of contingent

consideration; (xi) gain on re-measurement of consolidated investment entities and the effect of

amortization thereof; and (xii) tax effect on certain of the foregoing adjustments.

       115.    Colony NorthStar’s investment management business consisted of a combination

of Colony Capital’s institutional investment management business, NAMG’s retail investment

management business, and the business of Townsend Group (“Townsend”), a global provider of

investment management and advisory services focused on real estate that the Company acquired

approximately 84% of in 2016 and disposed of in December 2017. NAMG’s retail investment

business concentrated on earning fees through managing capital in the retail space by accessing a

variety of pools of capital through various vehicles, including closed end-funds and REITS (the

“Retail Companies”). The Retail Companies included the following funds: NorthStar Income,

NorthStar Income II, NorthStar Healthcare, NorthStar/RXR and NorthStar Real Estate Capital

Income Master Fund (“NorthStar Capital Income”).

       116.    Through a captive broker-dealer platform registered with the SEC called NorthStar

Securities, the Retail Companies raised capital, which was reported by Colony NorthStar each

quarter in addition to the investments and fees earned from the Retail Companies.

       117.    During the Relevant Period, the Individual Defendants caused the Company to tout

the Merger, stating that it would unlock the purportedly hidden value of the Predecessor Entities.




                                               - 39 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 40 of 97



       118.    The Merger sought to add an imbedded investment management business and the

regular fees earned from managing other investors’ capital to fix a perceived fundamental

valuation problem. A mere REIT was largely dependent on generating returns from capital it

invested itself, which was considerably risky. The combination with an embedded investment

management business would enable the Company to earn fees from investing and managing other

investors’ capital while also minimizing risk. The success of the Merger was thus in large part

reliant on the contributions from the investment management business.

       119.    Although the Merger was touted as potentially resulting in double the valuation of

the Predecessor Entities, its ultimate success and the success of the Company would be largely

impacted by the implementation of new regulations requiring increasingly transparent fee-related

disclosures for non-traded REITs, such as the funds where the Company sought to seek third-party

capital. Certain rule amendments by the Financial Industry Regulatory Authority and National

Association of Securities Dealers went into effect in April 2016 which mandated changes to the

way non-traded REIT investment values were reported on customer account statements. The new

rules specifically required that these statements either list the security purchase price less any fees

or commissions, or, in the alternative, a current value for the security. Account statements, prior

to the new rule, could merely identify a security’s gross purchase price even though commissions

and fees could have significantly eroded the value of it over time. The new disclosure requirements

resulted in downward pressure on fees throughout the industry and caused significant reductions

in third-party fundraising. These regulations, and the impact they would have on the Company

were well known by the Individual Defendants.

       120.    The Individual Defendants were aware that the new regulations requiring full

disclosure of non-traded REIT fees had limited their retail fundraising potential as a result of




                                                - 40 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 41 of 97



financial advisors leading their clients away from the Company’s funds and retail investors

objecting to the high fees charged by the Company. Such fees contained a sales commission of

up to 7% and other various management fees, including acquisition and disposition fees.

Consequently, as the Individual Defendants were aware, the Company would not be able to raise

$2 billion in capital, which was the capital raise assumption underlying announced business

targets. In reality, the Company would not be able to raise the necessary retail capital necessary

for it to meet its Core FFO target and to maintain the $1.08 dividend repeatedly affirmed during

the Relevant Period.

        121.     Prior to the Merger, NAMG’s retail investment management fees generated larger

fee income that Colony Capital’s institutional investment management fees. In 2017, NAMG’s

retail fees represented 70% of the combined investment management fees that NAMG retail and

Colony Capital institutional earned. The Individual Defendants knew, however, that such a ratio

or even one similar would not last.

        122.     With the diminishing retail capital, the Company was reliant upon institutional

investment management—which had lower fees and thus could not hit Core FFO or maintain a

$1.08 dividend. Indeed, institutional fees were lower than they were prior to the Merger and

actually declined from 2016 to 2017 while institutional fundraising was keeping pace.

Nonetheless, the mix of institutional to retail capital fundraising for 2017 was 7% retail to 93%

institutional.

        123.     The Individual Defendants were aware that NAMG’s high fees specifically resulted

in the stalling of retail fundraising. Indeed, the Individual Defendants attempted to make their

investment offerings more enticing to retail investors in February 2017 by decreasing asset

management fees on the Company’s NorthStar/RXR fund by approximately 20% (in addition to




                                               - 41 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 42 of 97



eliminating all acquisition and disposition fees) and its NorthStar Capital Income fund from an

annual rate of 2.0% of its average gross assets to an annual rate of 1.25% of its average daily net

assets.

          124.   Despite such efforts, Colony Northstar raised just $99 million in retail investment

capital during the first six months of 2017, much lower than the $2 billion in fundraising that the

Company stated was necessary to reach its Core FFO target. As NAMG was historically the

Company’s largest contributor to the Company’s fee income, Colony NorthStar’s institutional

investment management business (with its significantly lower fees) was not going to adequately

counteract the poor retail capital fundraising results so that the Company could meet its Core FFO

or dividend guidance.

          125.   Further evidence that the Individual Defendants were aware they were not going to

meet the guidance they reported or the $1.08 dividend is found in the sale of Townsend Group in

the fourth quarter of 2017 (at a loss), which accounted for over 60% of NAMG’s fee-generating

assets under management at over $14 billion and had $66 million in revenues in 2016.

          Materially False and Misleading Statements

          January 10, 2017 Press Release

          126.   On January 10, 2017, Colony NorthStar issued a press release announcing the

completion of the Merger and touting the benefits arising therefrom. In the press release,

Defendant Hamamoto commented on the benefits the Merger would have on the Company’s

stockholders, stating, in relevant part:

          This [Merger] benefits Colony NorthStar's combined stockholders with an even
          stronger value proposition through enhanced relationships, substantial efficiencies
          and synergies and greater scale in established, durable real estate and investment
          management businesses with broad-based capital access and investment
          opportunities.




                                                - 42 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 43 of 97



       127.      Defendant Saltzman also touted the benefits stemming from the Merger, stating, in

relevant part:

       We couldn't be more excited about our future prospects as we focus on recognizing
       the strategic benefits from combining three companies that share a singular long-
       term vision . . . . Our transition planning continues to progress well and we look
       forward to creating a highly competitive, world-class organization that balances a
       creative entrepreneurial spirit with institutional best practices and risk management.
       I thank the leadership teams and employees of all three companies for their past
       efforts and continuing dedication to this transformative merger while looking
       forward to the significant opportunities that lie ahead for Colony NorthStar.

       128.      The press release also described the Company’s “World-Class Real Estate and

Investment Management Platform,” stating, in relevant part:

       Global, diversified equity REIT with $58 billion of assets under management, led
       by a seasoned management team with access to proprietary deal sourcing and a
       strong track record as a global investor, operator and investment manager.

       129.       Additionally, the press release described the Company’s “Stronger Balance Sheet

and Improved Liquidity,” stating, in relevant part:

       Approximately $24 billion balance sheet with significant excess liquidity expected
       from near-term asset monetizations which can be redeployed into new investments,
       to repurchase stock and/or to deleverage; targeting total debt-to-capitalization ratio
       of 50% or less with the goal of upgrading corporate credit profile and lowering
       overall cost of capital.

       January 10, 2017 Earnings Call

       130.      On January 10, 2017, Colony NorthStar held an earnings call touting the Merger

and the value that the embedded investment management business would bring to Company

investors. The earnings call noted Core FFO guidance of $1.40 – $1.58 per share with a dividend

of $1.08 for the year, and that the Company anticipated covering the dividend with a “meaningful

cushion.” The earnings call also noted that the Company’s guidance “only assumes $2 billion of

new fundraising in 2017” for the Company’s investment management business.




                                               - 43 -
            Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 44 of 97



           January 25, 2017 Form 8-K

           131.   On January 25, 2017, the Company filed a Form 8-K with the SEC, signed by

Defendant Tangen, reporting Colony Northstar’s previously announced sale of an interest in its

healthcare real estate portfolio and commenting on the Company’s healthcare portfolio, stating, in

relevant part:

           On January 19, 2017, Colony NorthStar, Inc. (the “Company”) completed the
           previously announced sale of an 18.7% interest in the Company’s healthcare real
           estate portfolio (the “Healthcare Portfolio”) to Derwood Limited (“Derwood”), in
           exchange for $350,000,000 (including $20,000,000 of pre-funded capital items)
           (the “Transaction”), pursuant to that certain purchase and sale agreement, dated as
           of November 4, 2016, by and among NorthStar Realty Finance Limited Partnership,
           NorthStar Healthcare JV Holdings, LLC, NorthStar Healthcare REIT, LLC,
           NorthStar TK Healthcare Operating Company, LLC, NorthStar Healthcare JV,
           LLC, NRFC Healthcare Holding Company, LLC and Derwood (the “Purchase
           Agreement”).

           The Healthcare Portfolio is currently comprised of the Company’s ownership
           interest, excluding existing minority interest holders, in 191 senior housing
           properties, 113 medical office properties, 14 hospitals and 107 skilled nursing
           facilities (such properties collectively referred to as the “Healthcare Properties”).
           The Transaction represents an implied valuation for the Healthcare Properties of
           approximately $5.4 billion, which excludes the portfolio of medical office buildings
           sold prior to the Transaction for an aggregate value of approximately $0.8 billion.
           The Healthcare Properties are generally operated under net leases or through
           management agreements with independent third-party operators.

           132.   The Unaudited Pro Forma Consolidated Balance Sheet, as of September 30, 2016,

which was attached to the Form 8-K, valued the Company’s combined “Goodwill” at over $1

billion.

           February 28, 2017 Form 10-K

           133.   On February 28, 2017, Colony NorthStar filed its annual report on Form 10-K with

the SEC announcing financial results for the quarter and year ended December 31, 2016 (the “2016

10-K”), signed by each of the Individual Defendants. The 2016 10-K announced the Company’s

annual financial results and position.



                                                  - 44 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 45 of 97



       134.    The 2016 10-K discussed the Colony NorthStar Segments, including Healthcare

and Investment Management, stating, in relevant part:

       Colony NorthStar Segments
       Our business objective is to provide attractive risk-adjusted returns to our investors
       through five core strategic real estate segments summarized as follows:

              Healthcare - Our healthcare properties are comprised of a diverse portfolio
               of medical office buildings, senior housing, skilled nursing and other
               healthcare properties. Over half of our healthcare properties are medical
               office buildings and properties structured under a net lease to healthcare
               operators. Substantially all of our net leases include annual escalating rent
               provisions. In addition, our portfolio consists of senior housing operating
               facilities which include healthcare properties that operate through
               management agreements with independent third-party operators,
               predominantly through structures permitted by the REIT Investment
               Diversification and Empowerment Act of 2007, or RIDEA, structures that
               permit us, through a taxable REIT subsidiary, or TRS, to have direct
               exposure to resident fee income and incur customary related operating
               expenses. Our medical office buildings are a combination of single tenant
               and multi-tenant properties typically structured with long-term leases with
               the tenants.

                                               ***

              Investment Management - Our investment management business is
               expected to generate fee income through investment management services,
               sponsoring numerous investment products across a diverse set of
               institutional and retail investors.

       135.    The 2016 10-K provided financial results for each of the Predecessor Entities,

including capital raising information for NAMG, which, after the Merger, formed part of the

Company’s investment management segment. The 2016 10-K provided a summary table of the

Retail Companies which contained capital raising activity and investments through February 23,

2017, noting that only two of the Retail Companies, NorthStar/RXR and NorthStar Capital

Income, had an active offering period. The summary table also specifically noted that the

Company “expects the capital raise to accelerate in 2017” for NorthStar/RXR. The summary table

was provided as follows:



                                               - 45 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 46 of 97



Retail Companies

The following table presents a summary of the Retail Companies, including capital raise activity
and investments as of or through February 23, 2017:
                                     Offering                          Capital                 Total
                        Primary     Amount (in           Offering     Raised (in           Investments
Retail Company          Strategy    millions)(1)          Period      millions)(1)         (in millions)
Effective
                                                         Completed
 NorthStar Income       CRE Debt $      1,200.0          July 2013    $ 1,293.4            $   1,599.9
                        Healthcare                       Completed
 NorthStar               Equity                           January
  Healthcare            and Debt        2,100.0           2016(2)        1,880.8               3,413.7
                                                         Completed
                                                         November
NorthStar Income II     CRE Debt        1,650.0           2016(2)        1,145.5               1,739.8
                        New York
                         Metro
                        Area CRE                           Ends
 NorthStar/RXR           Equity                          February
  New York Metro(3)     and Debt        2,000.0          2018(4)(5)         12.8     (9)
                                                                                                  11.0
                        CRE Debt
 NorthStar Capital         and                           Ends July
                                                   (6)
  Fund                   Equity         3,200.0          2019(5)(7)           2.2    (9)
                                                                                                   0.1
 Not Yet Effective
                         CRE Debt
 NorthStar/Townsend         and
  Investment              Equity      $ 1,000.0           N/A(8)             N/A             N/A
________________
   (1)       Represents amount of shares registered and raised to offer pursuant to each
             Retail Company’s public offering, distribution reinvestment plan and follow-on
             public offering.
   (2)       NorthStar Healthcare successfully completed its initial public offering on
             February 2, 2015 by raising $1.1 billion in capital and its follow-on public
             offering on January 19, 2016 by raising $0.7 billion in capital. NorthStar Income
             II closed its initial public offering on November 9, 2016 and raised $1.1 billion
             in capital.
   (3)       Any asset management and other fees incurred by NorthStar/RXR New York
             Metro will be shared equally between NSAM and RXR Realty, as co-sponsors.




                                             - 46 -
          Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 47 of 97



   (4)          NorthStar/RXR New York Metro’s registration statement became effective in
                2015 and began raising capital in 2016. Colony NorthStar expects the capital
                raise to accelerate in 2017.
   (5)          Offering period subject to extension as determined by the board of directors or
                trustees of each Retail Company.
   (6)          Offering is for two feeder funds in a master feeder structure.
   (7)          NorthStar Capital Fund’s registration statement was declared effective by the
                SEC in May 2016. Colony NorthStar expects NorthStar Capital Fund to begin
                raising capital from third parties in the first half 2017.
   (8)          NorthStar/Townsend Investment submitted a registration statement on Form N-
                2 to the SEC in October 2016. Colony NorthStar expects NorthStar/Townsend
                Investment to begin raising capital in the first half 2017.
   (9)          In connection with the distribution support agreement with each Retail
                Company, an affiliate of Colony NorthStar purchased shares of common stock
                in NorthStar/RXR New York Metro and NorthStar Capital Fund for $1.5 million
                and $2.0 million, respectively, since inception through December 31, 2016.

         136.   Attached to the 2016 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

Saltzman and Tangen attesting to the accuracy of the 2016 10-K.

         February 28, 2017 Press Release

         137.   On the same day, the Company issued a press release also attached as an exhibit to

a Form 8-K filed with the SEC and signed by Defendant Tangen, titled “Colony NorthStar

Announces Fourth Quarter 2016 Financial Results and Post-Merger Update,” which announced

fourth quarter 2016 results for the Predecessor Entities. The release revealed that the Company

was reducing “Core FFO [funds from operations] guidance for the year ending 2017 to a range of

$1.40 to $1.58 per share,” which was a reduction from the Company’s previous per share guidance

of $1.55 to $1.75 and was attributed to a special dividend paid to NAMG shareholders as part of

the Merger and to lower third-party capital raising. Moreover, the press release stated that the

Company “does not intend to provide updates to Core FFO guidance going forward.”




                                               - 47 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 48 of 97



       138.    As to the reduction in Core FFO guidance, the press release stated, in relevant part:

       The Company is updating its Core FFO guidance for the year ending 2017 to a
       range of $1.40 to $1.58 per share, but does not intend to provide updates to Core
       FFO guidance going forward. In comparison to the original 2017 guidance that
       was provided in the Investor Presentation related to the merger filed on June 7,
       2016, the update includes lower earnings due primarily to: 1) less third party capital
       raising; 2) less cash available to deploy into investments resulting from the increase
       of the NSAM special dividend among other reasons; and, 3) accelerating the
       replacement of higher-yielding, non-core investments with lower-yielding
       investments that better fit the strategic direction of the Company.

       139.    In the press release, Defendant Saltzman commented on the Company’s focus on

“realizing the many benefits” arising from the Merger, stating, in relevant part:

       With the tri-party merger closing last month now behind us, we’re focused
       completely on realizing the many benefits of significantly improved scale and
       capabilities all efficiently housed under one roof. Simultaneously, our aim is to
       simplify our portfolio investments and business lines as quickly as possible. The
       resultant streamlined organization will be a leading diversified equity REIT with a
       concentration in select areas demonstrating the most favorable supply/demand
       dynamics globally that further benefits from an embedded best-in-class investment
       management operation. We expect to make substantial progress towards this goal
       during 2017 and have all of this in place no later than the end of next year.

       February 28, 2017 Investor Presentation

       140.    The Form 8-K attached as an exhibit an investor presentation that touted the

benefits of the Merger, including through the investment management segment. The presentation

noted a near-term priority in the investment management segment which included “accelerat[ing]

fundraising in new retail vehicles.”

       March 1, 2017 Conference Call

       141.    On March 1, 2017, the Company held an earnings call to discuss the Company’s

2016 financial results, during which Defendant Saltzman reaffirmed Colony NorthStar’s 2017

Core FFO guidance, stating that the Company “anticipated core FFO earnings [in the] range of

$1.40 to $1.58 per share.” Saltzman further noted that it was decreased by just under 10% as a




                                               - 48 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 49 of 97



result of a special dividend paid to NAMG shareholder in completing the Merger, a redeployment

of capital into lower yielding core strategic assets, and a reduction of capital raised in 2016.

Defendant Saltzman also noted that the guidance provided “assumes $2 billion of new fundraising

in 2017.”

       142.    Also during the call, Defendant Saltzman was asked by an analyst about the

“breakdown of retail versus institutional” in the $2 billion capital raise assumption, to which he

responded that “we haven’t been transparent about that,” and stating merely that “there is a mix”

of the two. The exchange was as follows:

       [Analyst]

       Got you. And with regard to the capital raising, I think you said $2 billion versus
       $1 billion last year. Is there a breakdown of retail versus institutional in terms of
       how that $2 billion is comprised?

       [Defendant Saltzman]

       Well, we haven’t been transparent about that, so yes, there is a mix of institutional
       and retail. I’m probably not going to comment on it per se at this point.

       143.    During the call, Defendant Saltzman noted “headwinds in 2016” in both retail and

institutional capital raising and that the Company was experiencing “momentum” in both.

Defendant Saltzman further noted that if the “momentum” continued, they could be “very

pleasantly surprised” on both fronts. Defendant Saltzman specifically stated:

       In terms of capital raises, we experienced headwinds in 2016 on both the
       institutional and retail fronts . . . .

                                              ***

       Fortunately, the tide appears to have turned for both institutional and retail
       placements based upon the momentum we’re now experiencing in both markets.
       In fact, our guidance only assumes $2 billion of new fundraising in 2017. If
       momentum continues to build, this is an area where we could be very pleasantly
       surprised.




                                              - 49 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 50 of 97



                                                  ***

       But I think, consistent with my comments earlier, I think we’re pretty sanguine and
       cautiously optimistic about how we’re likely to do better in terms of capital raising
       this year. We were very disappointed with where we ended up last year for the
       reasons that I mentioned. But I think now that we’re stabilized, the merger is behind
       us, the environment is as positive as it is, and we have all of these interesting
       opportunities in terms of both the existing balance sheet as well as what we’re doing
       on the investment management side, I’d be very surprised if we don’t exceed that
       for this year.

       144.    During the call, Defendant Tangen addressed investor concerns surrounding the

Company’s reduction in Core FFO guidance following the highly touted Merger. Tangen noted

that the Company’s dividend was not in danger because Colony NorthStar’s “new core FFO

guidance more than covers our new annual dividend of $1.08 per share.”

       145.    Defendants Saltzman also used the call to further tout the benefits of the Merger by

noting its accretive nature and the ability of the investment management business to “turbocharge

growth and returns,” stating, in relevant part:

       As we’ve discussed previously, the balance sheet of Colony NorthStar will be
       organized in a series of from three to five core property verticals that are each easy
       to understand and valued from a public market’s perspective. The commonality
       will be very favorable supply/demand fundamentals for the particular real estate
       asset class, along with an ability to raise third-party outside capital with investment
       management economics.

       The latter at an ultimate ratio of at least 2 to 1 outside to inside capital is intended
       to turbocharge growth and returns, as you see today in single-sector-focused equity
       REITs with embedded investment management platforms.

       The 2017 Proxy Statement

       146.    On March 29, 2017, Colony Northstar filed the 2017 Proxy Statement with the

SEC. Defendants Barrack, Hamamoto, Crocker, Curtin, Fosheim, Metz, Parker, Schoenherr,




                                                  - 50 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 51 of 97



Somers, and Steffens solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of the

Exchange Act, which contained material misstatements and omissions.11

        147.   The 2017 Proxy Statement stated, regarding the Company’s Code of Conduct, “our

Board of Directors has adopted a written set of corporate governance guidelines, a code of business

conduct and ethics and a code of ethics for our principal executive officers and senior financial

officers.”

        148.   The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by certain of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

        149.   The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.

        150.   The 2017 Proxy Statement also failed to disclose that: (1) the Company’s capital

fundraising was not accelerating or gaining momentum; (2) the Company’s funds would not be

able to raise retail funds sufficient to contribute materially to the Company’s financial results; (3)

the Company was being negatively impacted by new regulations regarding the disclosure of

investment management fees, and the effect it had on the collection of fees, to a greater extent than

portrayed; (4) the Company’s retail investment management business was not substantially



11
  Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                - 51 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 52 of 97



contributing to the Company’s target capital fundraising amount; (5) the Company would not meet

its Core FFO and dividend guidance; (6) the overall performance of Company, including

specifically its Healthcare and Investment Management segments, was weaker than had been

reported; and (7) the Company failed to maintain internal controls.

        May 9, 2017 Press Release & Form 8-K

        151.     On May 9, 2017, Colony NorthStar issued a press release also attached as an exhibit

to a Form 8-K filed with the SEC and signed by Defendant Tangen, announcing the Company’s

financial results for the first fiscal quarter ended March 31, 2017. In the press release, Colony

NorthStar reported Core FFO of $173.1 million, or $0.31 per share, for the quarter, which was

17% below the midpoint of the 2017 Core FFO guidance.

        152.     Defendant Saltzman assured investors in the press release that “[w]e remain on

track to achieve our 2017 full year goals for Core FFO including synergies, new investor client

capital formation, and simplification; notwithstanding some seasonal and other timing related

performance differences in the first quarter.”

        May 10, 2017 Form 10-Q

        153.     On May 10, 2017, Colony NorthStar filed a quarterly report for the first fiscal

quarter 2017 on Form 10-Q (the “Q1 2017 10-Q”) providing the Company’s quarterly financial

results and position. The Q1 2017 10-Q was signed by Defendants Saltzman, Tangen, and

Redington.

        154.     The Q1 2017 10-Q discussed the Colony NorthStar Segments, stating, in relevant

part:

                Healthcare - The Company’s healthcare segment is composed of a diverse
                 portfolio of medical office buildings, senior housing, skilled nursing and
                 other healthcare properties. The Company earns rental income from medical
                 office buildings and properties structured under net leases to healthcare



                                                 - 52 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 53 of 97



               operators, and resident fee income from senior housing operating facilities
               that operate through management agreements with independent third-party
               operators.

                                                    ***

              Investment Management - The Company generates fee income through
               investment management services, sponsoring numerous investment
               products across a diverse set of institutional and retail investor.

        155.   The Q1 2017 10-Q further described the Healthcare segment, stating, in relevant

part:

        Healthcare

        Our healthcare segment is composed of a diverse portfolio of medical office
        buildings, senior housing, skilled nursing and other healthcare properties. Over half
        of our healthcare properties are medical office buildings and properties structured
        under net leases to healthcare operators for which we earn rental income.
        Substantially all of our net leases include annual escalating rent provisions. We also
        earn resident fee income from senior housing operating facilities that operate
        through management agreements with independent third-party operators,
        predominantly through structures permitted by RIDEA, which allows us, through a
        TRS, to have direct exposure to resident fee income and incur customary related
        operating expenses.

        In connection with our on-going sales initiative, subsequent to the Merger, we
        closed on the sale of an 18.7% noncontrolling interest in our healthcare real estate
        portfolio through a newly formed joint venture for $350 million (including $20
        million of certain pre-funded capital items). Our healthcare joint venture in turn
        owns approximately 87.7% of our healthcare portfolio, with the remaining 12.3%
        owned by existing minority interest holders. We act as the manager of our
        healthcare joint venture and are responsible for the day-to-day business and affairs
        of our healthcare portfolio.

        At March 31, 2017, our interest in our healthcare segment was approximately
        71.3%.

        Our healthcare portfolio is located across 33 states domestically and 10% of our
        portfolio (based on facility count) is in the United Kingdom.

        The following table presents selected operating metrics of our healthcare segment
        at March 31, 2017:




                                                - 53 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 54 of 97



                                                                                             NOI for
                                                                                            the Three
                                                                                             Months
                                                                                              Ended
                                                                               Average     March 31,
                      Number of                                               Remaining        2017
                      Properties                                Average       Lease Term        (in
         Type         / Facilities      Capacity              Occupancy (1)     (Years)    thousands)
    Medical office                     4.02 square
    buildings                 113    million feet                  85.1%        5.1        $   11,974
    Senior
    housing—
    operating                 109     6,436 units                  86.8%       NA              16,314
    Net lease—
    senior housing
                               82     4,065 units                  85.7%       11.5            12,461
    Net lease—
    skilled nursing
    facilities                107    12,794 beds                   84.2%        7.6            25,384
    Net lease—
    hospitals                  14      817 beds                    60.9%       12.0             4,995
       Total                  425                                  83.6%        9.5        $   71,128

                                                     ***
        Subsequent to the Merger, we sold one medical office building for net proceeds of
        $3.1 million. At March 31, 2017, we had one portfolio and two skilled nursing
        facilities held for sale, with an aggregate real estate carrying value of $228.6 million
        and corresponding debt carrying value of $150.7 million. These activities reflect
        our continued asset monetization initiatives.

(Footnote omitted.)

        156.     The Q1 2017 10-Q further described the Investment Management segment, and

NAMG’s contributions thereto, stating, in relevant part:

        Investment Management

        We manage capital on behalf of third party institutional and retail investors through
        private funds, traded and non-traded REITs and investment companies, which
        provide a stable stream of management fee income. We also have an
        embedded broker-dealer platform which raises capital in the retail market.

        Our investment management platform allows us to raise private third party capital
        in partnership with our own balance sheet to further scale our core real estate
        segments and also allows us to pursue a balance sheet light tactical strategy.

        For the three months ended March 31, 2017, we closed on approximately $980
        million of third party capital commitments, with $940 million from institutional


                                                     - 54 -
      Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 55 of 97



    clients and $40 million from retail clients.

    Total third party assets under management (“AUM”) were as follows:




(In billions)                               March 31, 2017                            December 31, 2016
                  (1)
Third party AUM                                 $40.7                                        $10.7

    The acquisition of NSAM’s investment management business contributed $30.9
    billion of our third party AUM at March 31, 2017. In the first quarter of 2017,
    Colony’s third party AUM decreased approximately $0.9 billion, due to continued
    realization of investments by liquidating funds, including the sale of shares in
    Colony Starwood Homes held by our managed funds, partially offset by new capital
    raised during this period.

    Our third party AUM at March 31, 2017 by type is summarized below:
                                                                                                     AUM
                                                                                                       (in
     Type                    Products                                Description                    billions)
Institutional   Credit funds, opportunistic funds,   Earns base and asset management fees,          $ 10.2
Funds           value-add funds, Colony              potential for incentives on sponsored
                industrial open end fund, other      funds
                co-investment vehicles and
                special accounts
Retail          Colony NorthStar Income I,           Public non-traded REITs and investment              7.0
Companies       Colony NorthStar Income II           companies
                Colony NorthStar Healthcare          Broker-dealer subsidiary acts as dealer-
                                                     manager for all retail product offerings
                Colony NorthStar/RXR NY              Earns base management fees from all
                Metro (1)                            Retail Companies, acquisition and
                Colony NorthStar Capital Fund        disposition fees from non-traded REITs
                                                     (except for Colony NorthStar/RXR NY
                Colony NorthStar/Townsend (1) (2)
                                                     Metro), and potential for performance
                                                     fees (except for Colony
                                                     NorthStar/Townsend)
Public          Colony NorthStar Realty Europe       NYSE-listed European equity REIT                    2.0
Companies       Corp.                                Earns base management fees, potential for
                                                     incentives
Townsend        Commingled funds, segregated         84% interest in Townsend group                     14.5
                mandates, advisory services          Manage fund-of-funds and custom
                                                     portfolios primarily invested in direct real
                                                     estate funds
                                                     Source co-investments and joint ventures
                                                     alongside GPs
                                                     Earns base management fees,
                                                     performance fees, advisory fees
Pro Rata        Joint venture investments            Earns share of earnings from                        7.0



                                                 - 55 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 56 of 97



    Corporate                                       unconsolidated ventures
    Investments                                     Includes investments in RXR Realty
                                                    (27%), real estate owner, developer and
                                                    asset manager with AUM over $12
                                                    billion; and (ii) AHI (43%), healthcare
                                                    asset manager and sponsor of non-traded
                                                    vehicles with AUM of $2.5 billion
                                                                                              $   40.7

(Footnote omitted.)

        157.      Attached to the Q1 2017 10-Q were SOX certifications signed by Defendants

Saltzman and Tangen, attesting to the accuracy of the Q1 2017 10-Q.

        May 10, 2017 Earnings Call

        158.      Also on May 10, 2017, the Company held an earnings call to discuss its first quarter

2017 financial results. During the call, Defendant Saltzman affirmed that the Company remained

on track to achieve its full year Core FFO guidance, stating, in relevant part:

        Our core FFO for the quarter was $0.31 per share, which Darren will discuss in
        greater detail on this call. This result reflects the seasonality of our hospitality
        segment as well as other timing differences, and we remain on track to achieve our
        2017 full year goals for core FFO. For example, the first quarter did not reflect the
        full impact of capital raising and investments that occurred during the quarter,
        including our common stock repurchases, which generally happen later in the
        quarter or subsequent to quarter end.

        159.      Moreover, Defendant Saltzman noted, “consistent with the updated earnings

guidance range from last quarter, we anticipate that 2017 core FFO will cover the annual dividend

by a meaningful cushion.”

        160.      Also during the call, Defendant Tangen noted that the Company’s full year Core

FFO guidance was conservative because “[a]dditional core FFO upside exits” and that one

example of such upside was “certainly” retail investment management. Defendant Tangen, stated,

in relevant part:

        Results, which we do not consider as representative of the company’s stabilized
        earnings potential. Notably, the seasonal impact of our hospitality business in the


                                                 - 56 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 57 of 97



       first quarter was approximately $0.02 per share, which is the difference between
       actual Q1 results and the simple quarterly average based on expected results in this
       segment over the calendar year. Furthermore, if we apply the forecast $80 million
       cash G&A synergy benefit and the stock repurchases, which happened in the past
       2 months, core FFO would have been a further (technical difficulty) per share
       higher. Additional core FFO upside exists from reaching full capital deployment
       and expected ramp up over the course of the year from other investments and
       businesses, including retail investment management. For these reasons, we believe
       we remain on track to achieve the full year 2017 core FFO guidance range presented
       on our last call.

       161.    During the call, Defendant Tangen further commented on Core FFO upside and the

upside of retail investment management, stating, in relevant part:

       I didn’t give a number but we do expect further core FFO upside from achieving
       full capital deployment, which we certainly didn’t have in the first quarter as well
       as there are certain businesses and even other assets that we expect will have
       improved operating performance over the course of the year. And retail investment
       management is certainly one example of that, for some of the reasons that Richard
       mentioned during his remarks.

       162.    Defendant Saltzman also used the call to falsely portray “positive momentum” in

the “improving” retail investment management channel and the “best-in-class” nature of the

Company’s offerings. Saltzman also touted the Company’s new retail company offering obtained

from then Townsend Group, despite that Colony NorthStar was trying to sell it off. Defendant

Saltzman stated, in relevant part:

       Turning to our retail platform. After an extended period of extraordinary market
       disruption mainly driven by significant regulatory changes, we are finally seeing
       positive momentum in the overall retail marketplace as well as in our own
       fundraising. We’ve positioned our retail platform and product lineup to take full
       advantage of the evolving market environment and to support our goals of
       broadening the pool and channels of capital we access, which now includes
       registered investment advisers and traditional Wall Street firms, in addition to the
       historical network of independent broker-dealers, all with an objective of bringing
       Colony NorthStar’s institutional asset management acumen and best practices to
       the retail investor client. And post merger, this includes using our balance sheet to
       foster better alignment of interest with investors. Our offerings include nontraded
       REITs and 40 Act funds allowing us to serve both long-term existing relationships
       and targeted new pools of capital. Product structures are innovative and best-in-
       class, well suited to the new market environment and reflect our drive to be a
       visionary value-producing leader in the marketplace.


                                              - 57 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 58 of 97




        In connection therewith, we’ve seen strong progress in building the selling groups
        in our current offerings and a commensurate acceleration in the pace of fundraising.
        More than $6 billion of targeted capital is anticipated to be raised in products that
        are generally early in their life cycles and just starting the capital raising process,
        including our 2 effective programs the $2 billion NorthStar/RXR New York Metro
        real estate nontraded REIT and a $3.2 billion NorthStar Real Estate Capital Income
        40 Act closed-end fund, as well as our soon-to-be effective $1 billion
        NorthStar/Townsend Institutional Real Estate 40 Act interval fund. Privately
        placed retail products, or institutional funds that have a retail sleeve, are also in
        various stages of development. All of these are structured to be highly attractive to
        a very broad group of financial advisers and their clients.

        163.    Also during the call, Defendant Saltzman was asked about the environment for

capital raising in the investment management business, to which he responded:

        And then I think the retail environment, as I suggested in my remarks, I think is
        improving. And now that we’ve got these regulatory headwinds behind us, I think
        is more open-minded about getting invested again in the space. And I think the
        variety of offerings that we have before them represent a very attractive menu of
        choices that hopefully, they will participate in.

        164.    Defendant Saltzman further noted during the call that the positive momentum in

the retail channel would lead to “incremental” results for retail fundraising in the following quarter

and that the Company was “more likely to be robust on our behalf during the second half of the

year and then going into 2018.”

        June 22, 2017 JPM Securities Financial Services and Real Estate Conference

        165.    On June 22, 2017, the Company participated in the JPM Securities Financial

Services and Real Estate Conference, during which Defendant Saltzman continued to suggest that

the Company would meet its financial guidance. At the Conference, Defendant Saltzman stated,

in relevant part:

        So today, we feel very comfortable with the $1.08 per annum dividend yield level
        that we’ve set. And the [Core FFO] guidance that we’ve provided . . . currently the
        midpoint of that guidance is around $1.49 per share. So very substantial and
        adequate coverage around that $1.08 dividend. But when you peel the onion back,
        what people want to ask us about is that with respect to the $1.49, Colony Capital



                                                - 58 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 59 of 97



        since its inception going public back in 2009 has very consistently generated maybe
        20%, 25% of its earnings through gains that have been recurring because these were
        opportunistic investments that we made at the depths of the financial crisis . . . . So
        today as a combined entity, Colony NorthStar, we’re continuing to tell people
        probably 15% to 20% of our core FFO is going to be recurring gains . . . [a]nd first
        of all, if you take 15% to 20% away from $1.49, you’re still covering the $1.08. So
        the cushion is not quite as large, of course, but you’re still covering it. So that’s
        why we’re so confident around that number, it’s covered by our true recurring
        income. But then our objective is to replace what’s burning off in terms of gains
        and replace it with more investment management economics, primarily base
        investment management fees through incremental capital raises that we’re going to
        be able to do in all of these various constructs that we’re describing.

        August 8, 2017 Form 8-K and Press Release

        166.    On August 8, 2017, Colony NorthStar issued a press release also attached to a Form

8-K filed with the SEC and signed by Defendant Tangen, announcing the Company’s financial

results for the second fiscal quarter ended June 30, 2017. The press release reported, inter alia,

Core FFO of $203.6 million, or $0.35 per basic share, for the quarter.

        August 9, 2017 Form 10-Q

        167.    On August 9, 2017, Colony NorthStar filed a quarterly report for the second fiscal

quarter 2017 on Form 10-Q (the “Q2 2017 10-Q”) providing the Company’s quarterly financial

results and position. The Q2 2017 10-Q was signed by Defendants Saltzman, Tangen, and

Redington.

        168.    Q2 2017 10-Q discussed the Healthcare segment, including the Company’s desire

to sell certain assets within the segment, stating, in relevant part:

        In connection with our on-going sales initiative, subsequent to the Merger, we
        closed on the sale of an 18.7% noncontrolling interest in our healthcare real estate
        portfolio through a newly formed joint venture for $350 million (including $20
        million of certain pre-funded capital items). Our healthcare joint venture in turn
        owns approximately 87.7% of our healthcare portfolio, with the remaining 12.3%
        owned by existing minority interest holders. We act as the manager of our
        healthcare joint venture and are responsible for the day-to-day business and affairs
        of our healthcare portfolio.




                                                 - 59 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 60 of 97



       At June 30, 2017, our interest in our healthcare segment was approximately 71.3%.

       Our healthcare portfolio is located across 33 states domestically and 10% of our
       portfolio (based on property count) is in the United Kingdom.


       The following table presents selected operating metrics of our healthcare segment:
                                                                         NOI for the
                                                                           Three       NOI for the
                 Number                                                    Months      Six Months
                     of                                     Average      Ended June    Ended June
                 Buildings     Capacity                    Remaining      30, 2017      30, 2017
                  at June     at June 30,    Average       Lease Term        (In           (In
      Type       30, 2017        2017       Occupancy(1)     (Years)     thousands)    thousands)
    Medical
    office                   4.02 square
    buildings          113 million feet           84.0%            5.0 $      14,408 $      26,382
    Senior
    housing—
    operating          109    6,436 units         86.7%           N/A         19,418        35,732
    Net lease—
    senior
    housing
                        82    4,065 units         83.6%           11.3        14,407        26,868
    Net lease—
    skilled
    nursing
    facilities         107   12,794 beds          83.4%            7.7        24,904        50,288
    Net lease—
    hospitals           14     872 beds           63.4%           11.9         5,375        10,370
      Total            425                        83.0%            9.4 $      78,512 $     149,640


                                                ***
       Subsequent to the Merger, we sold one medical office building for net proceeds of
       $3.1 million. At June 30, 2017, we had one portfolio, five medical office buildings
       and two skilled nursing facilities held for sale, with an aggregate real estate carrying
       value of $228.8 million and corresponding debt carrying value of $168.7 million.
       These activities reflect our continued asset monetization initiatives.

(Footnote omitted.)

       169.      The Q2 2017 10-Q further described the Investment Management segment, and

NAMG’s contributions thereto, stating, in relevant part:

       Investment Management

       We manage capital on behalf of third party institutional and retail investors through
       private funds, traded and non-traded REITs and investment companies, which


                                                 - 60 -
      Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 61 of 97



    provide a stable stream of management fee income. We also have an
    embedded broker-dealer platform which raises capital in the retail market.

    Our investment management platform allows us to raise private third party capital
    in partnership with our own balance sheet to further scale our core real estate
    segments and also allows us to pursue a balance sheet light tactical strategy.

    For the six months ended June 30, 2017, we closed on approximately $1.4 billion of
    third party capital commitments, including our pro rata share from equity method
    investments in third party asset managers.

    Our total third party assets under management (“AUM”) were as follows:
                                           June 30,
(In billions)                               2017                         December 31, 2016
                  (1)
Third party AUM                              $40.3                              $10.7


    The acquisition of NSAM’s investment management business contributed $30.7
    billion of our third party AUM at June 30, 2017. In the six months ended June 30,
    2017, Colony’s third party AUM decreased $1.1 billion, due to continued
    realization of investments by liquidating funds, including the sale of shares in SFR
    held by our managed funds.

    Our third party AUM at June 30, 2017 by type is summarized below:
                                                                                                     AUM
                                                                                                       (in
     Type                    Products                                Description                    billions)
Institutional   Credit funds, opportunistic funds,   Earns base and asset management fees,          $ 10.0
Funds           value-add funds, Colony              potential for incentives on sponsored
                industrial open end fund, other      funds
                co-investment vehicles and
                special accounts
Retail          Colony NorthStar Income I,           Public non-traded REITs and investment              6.9
Companies       Colony NorthStar Income II           companies
                Colony NorthStar Healthcare          Broker-dealer subsidiary acts as dealer-
                                                     manager for all retail product offerings
                Colony NorthStar/RXR NY              Earns base management fees from all
                Metro (1)                            retail companies, acquisition and
                Colony NorthStar Capital Fund        disposition fees from non-traded REITs
                                                     (except for Colony NorthStar/RXR NY
                Colony NorthStar/Townsend (1) (2)
                                                     Metro), and potential for performance
                                                     fees (except for Colony
                                                     NorthStar/Townsend)
Public          Colony NorthStar Realty Europe       NYSE-listed European equity REIT                    2.1
Companies       Corp.                                Earns base management fees, potential for
                                                     incentives
Townsend (3)    Commingled funds, segregated         84% interest in Townsend group                     14.2
                mandates, advisory services          Manage fund-of-funds and custom
                                                     portfolios primarily invested in direct real
                                                     estate funds


                                                 - 61 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 62 of 97



                                                    Source co-investments and joint ventures
                                                    alongside GPs
                                                    Earns base management fees,
                                                    performance fees, advisory fees
    Pro Rata         Joint venture investments      Earns share of earnings from                     7.1
    Corporate                                       unconsolidated ventures
    Investments                                     Includes investments in RXR Realty
                                                    (27% interest), a real estate owner,
                                                    developer and asset manager with AUM
                                                    over $12 billion; and AHI (43% interest),
                                                    a healthcare asset manager and sponsor of
                                                    non-traded vehicles with AUM of $2.9
                                                    billion
                                                                                                $   40.3

(Footnote omitted.)

        170.      Attached to the Q2 2017 10-Q were SOX certifications signed by Defendants

Saltzman and Tangen, attesting to the accuracy of the Q2 2017 10-Q.

        August 9, 2017 Earnings Call

        171.      Also on August 9, 2017, the Company held an earnings call to discuss its second

quarter 2017 financial results, during which Defendant Saltzman reaffirmed that Colony

NorthStar’s dividend “will be well covered by our 2017 core FFO.” Saltzman also commented on

the Company’s retail investment management business during the call, noting purported “industry

challenges.” Nonetheless, Defendant Saltzman commented that Colony NorthStar “remain[ed]

optimistic” that it “will continue to institutionalize and rebound,” stating, in relevant part:

        On the other hand, an extended period of extraordinary structural change and
        market disruption, including the very recent Department of Labor fiduciary for
        adoption and implementation in June, has negatively impacted the retail investment
        management business year-to-date. Despite these industry challenges, we remain
        optimistic that the retail investment management business will continue to
        institutionalize and rebound.

        172.      Defendant Saltzman also noted that the retail market was stabilizing from

regulatory headwinds and that there would be growth in the retail channel in the second half of

2017, stating, in relevant part:



                                                 - 62 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 63 of 97



       The majority of our fundraising year-to-date has been sourced from institutional
       clients, and we expect this trend to continue through the balance of the year as the
       retail market stabilizes from the regulatory headwinds previously described and
       starts to grow again during the second half of 2017 and into 2018 and beyond.

       173.    Also during the call, Defendant Saltzman continued to tout the Merger and the

Company’s investment management platform, stating, in relevant part:

       Our investment management platform, with $40 billion of assets under
       management, inclusive of $14 billion of AUM within our accounts and subsidiary,
       supports our core real estate verticals by leveraging our current asset level returns
       with investment management fees and carried interest, the turbocharged financial
       model without incremental financial risks.

       November 9, 2017 Press Release

       174.    On November 9, 2017, Colony NorthStar issued a press release also attached as an

exhibit to a Form 8-K filed with the SEC, and signed by Defendant Tangen, announcing the

Company’s financial results for the fiscal third quarter ended September 30, 2017. The press

release announced Core FFO of $193.4 million, or $0.33 per basic share, for the quarter, and that

the Company’s reported Core FFO by the end of the third quarter implied a run rate of

approximately $1.25 for the 2017 fiscal year, which was below the midpoint of its guidance with

one quarter remaining in the fiscal year.

       November 9, 2017 Form 10-Q

       175.    On November 9, 2017, Colony NorthStar filed a quarterly report for the third

quarter 2017 on Form 10-Q (the “Q3 2017 10-Q”) providing the Company’s quarterly financial

results and position. The Q3 2017 10-Q was signed by Defendants Saltzman, Tangen, and

Redington.

       176.    Q3 2017 10-Q discussed the Healthcare segment, including the Company’s desire

to sell certain “non-core” assets within the segment, stating, in relevant part:




                                                - 63 -
      Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 64 of 97



    In connection with our on-going sales initiative, subsequent to the Merger, we
    closed on the sale of an 19% noncontrolling interest in our healthcare real estate
    portfolio through a newly formed joint venture for $350 million (including $20
    million of certain pre-funded capital items). Our healthcare joint venture in turn
    owns approximately 88% of our healthcare portfolio, with the remaining 12%
    owned by existing minority interest holders. We act as the manager of our
    healthcare joint venture and are responsible for the day-to-day business and affairs
    of our healthcare portfolio.

    At September 30, 2017, our interest in our healthcare segment was approximately
    71%.

    Our healthcare portfolio is located across 33 states domestically and 10% of our
    portfolio (based on property count) is in the United Kingdom.

    The following table presents selected operating metrics of our healthcare segment:
                                                                     NOI for
                                                                      Three         NOI for
                                                                     Months      Nine Months
             Number of                                               Ended          Ended
             Buildings                                Average      September      September
                 at        Capacity                  Remaining      30, 2017       30, 2017
             September   at September  Average       Lease Term        (In            (In
   Type       30, 2017      30, 2017  Occupancy(1)     (Years)     thousands)     thousands)
Medical
office                     3.9 square
buildings          109 million feet         83.5%            4.9 $      13,843 $      40,225
Senior
housing—
operating          109    6,436 units       87.8%           N/A         18,704        54,436
Net
lease—
senior
housing
                    82    4,065 units       82.3%           11.1        14,638        41,506
Net
lease—
skilled
nursing
facilities         103   12,420 beds        82.1%            7.2        25,513        75,801
Net
lease—
hospitals           14     872 beds         61.5%           11.7         5,304        15,674
   Total           417                      82.9%            9.0 $      78,002 $     227,642


                                           ***
    Subsequent to the Merger, we sold five medical office buildings totaling 0.2 million
    square feet and four skilled nursing facilities totaling 374 beds for aggregate net
    proceeds of $2.8 million. At September 30, 2017, we had one portfolio, one


                                           - 64 -
          Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 65 of 97



        medical office building and four skilled nursing facilities held for sale, with an
        aggregate real estate carrying value of $197.5 million and corresponding debt
        carrying value of $143.4 million. These activities reflect our continued
        monetization initiatives on non core assets.

(Footnote omitted.)

        177.        The Q3 2017 10-Q described the Company’s Investment Management segment,

including NAMG’s contributions thereto, stating, in relevant part:

        Investment Management

        We manage capital on behalf of third party institutional and retail investors through
        private funds, traded and non-traded REITs and investment companies, which
        provide a stable stream of management fee income. We also have an
        embedded broker-dealer platform which raises capital in the retail market.

        Our investment management platform allows us to raise private third party capital
        in partnership with our own balance sheet to further scale our core real estate
        segments and also allows us to pursue a balance sheet light tactical strategy.

        For the nine months ended September 30, 2017, we closed on approximately $1.7
        billion of third party capital commitments, including our pro rata share from equity
        method investments in third party asset managers.

        Our total third party assets under management (“AUM”) were as follows:
                                                              September 30,      December 31,
    (In billions)                                                 2017               2016
    Third party AUM (1)                                           $41.7              $10.7

        The acquisition of NSAM’s investment management business, including Townsend
        and NSAM’s investments in third party asset managers, contributed $31.5 billion
        of our third party AUM at September 30, 2017. Colony’s third party AUM of $10.2
        billion at September 30, 2017 decreased $0.4 billion from December 31, 2016 due
        to continued realization of investments by liquidating funds, including the sale of
        shares in SFR held by our managed funds, partially offset by the July 2017
        acquisition of the THL Hotel Portfolio which is co-invested with our managed
        funds, as well as the acquisition and subsequent syndication of a California office
        building investment to third party investors in September 2017.

(Footnote omitted.)

        178.        Attached to the Q3 2017 10-Q were SOX certifications signed by Defendants

Saltzman and Tangen, attesting to the accuracy of the Q3 2017 10-Q.



                                               - 65 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 66 of 97



        November 9, 2017 Earnings Call

        179.    Also on November 9, 2017, Colony NorthStar held an earnings call to discuss its

third quarter 2017 financial results, during which Defendant Saltzman stated that the Company

had “another excellent quarter of strategic accomplishments at Colony NorthStar” and touted the

investment management business’s ability to fill the gap between targeted Core FFO and actual

results, stating, in relevant part:

        In terms of operating performance for the quarter, we generated core FFO of $193
        million or $0.33 per share, which covered our dividend of $0.27 per share after
        adjusting for $0.06 per share of net gain contribution in the quarter. A solid
        quarterly result, but admittedly, cumulative year-to-date core FFO has been below
        our beginning of the year target. As we invest on more than $1 billion of dry
        powder and grow our investment management business through complementary
        coinvesting and related fund placements, we expect to fill that gap over time.

        180.    During the third quarter the Company sold the Townsend Group’s $15 billion

business, which the Company had just recently acquired, for a “modest loss,” resulting in an

analyst asking about Colony NorthStar’s ability to fundraise outside third-party capital. The

exchange between this analyst and Defendant Saltzman was as follows:

        [Analyst]

        Okay. So probably, just it’s as usual dependent upon opportunities and whatnot.
        But maybe just specifically on kind of the third-party asset under management side
        of the equation, do you have any bigger-picture thoughts or just kind of same view
        that, “Hey, as it comes along and as things kind of move in transition, it will grow?”

        [Defendant Saltzman]

        Well, we have no specific number forecast, if that’s what you’re looking for. I
        mean, I think – look, there’s lots of capital available in the market today, albeit I
        would say it’s fairly selective and picky with respect to strategies and managers
        that people want to invest with. So it’s kind of good news/bad news, if you will,
        although I think we fall into the category of a preferred manager. And
        simultaneously, I think we’ve done a great job of really selecting what are the
        appropriate strategies, consistent with all of things I reviewed earlier in the call,
        some of – all the things that we’ve been doing in the last 10 years, whether in single-
        family for rent or other spaces. And so as a result, notwithstanding that the market



                                                - 66 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 67 of 97



       is picky and selective, we’re quite confident and optimistic about getting at least
       our fair share, if not more than our fair share, of the market.

       181.    During the call, Defendant Tangen reported that Colony NorthStar had “pruned

various other noncore assets within our industrial and healthcare verticals” and had “ended the

quarter with a slightly smaller healthcare portfolio, 417 properties compared to 425 last quarter, as

a result of our ongoing selective portfolio pruning.”

       182.    During the call, Defendant Tangen further reported that the Company’s:

       Investment Management business ended the quarter with $41.7 billion of third-
       party assets under management, up from $40.3 billion at the end of the second
       quarter. The increase in AUM was driven primarily by the syndication of the equity
       in the downtown Los Angeles office building, the foreclosure and consolidation of
       the THL Hotel Portfolio and increased assets under management at Townsend,
       which is currently held for sale.

       November 9, 2017 Investor Presentation

       183.    On November 9, 2017, the Company posted to its website an investor presentation

discussing the state of the Company’s retail capital fundraising. The presentation noted that a

benefit of the Company being an investment manager was that “[g]rowing, stable fees generate [a]

diversified income stream,” and again stated a near-term priority in the investment management

segment to “accelerate fundraising in new retail vehicles.”

       184.    The statements in ¶¶ 126-145 and 151-183 above were materially false and

misleading and failed to disclose, inter alia, that: (1) the Company’s capital fundraising was not

accelerating or gaining momentum; (2) the Company’s funds would not be able to raise retail funds

sufficient to contribute materially to the Company’s financial results; (3) the Company was being

negatively impacted by new regulations regarding the disclosure of investment management fees,

and the effect it had on the collection of fees, to a greater extent than portrayed; (4) the Company’s

retail investment management business was not substantially contributing to the Company’s target

capital fundraising amount; (5) the Company would not meet its Core FFO and dividend guidance;


                                                - 67 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 68 of 97



(6) the overall performance of Company, including specifically its Healthcare and Investment

Management segments, was weaker than had been reported; and (7) the Company failed to

maintain internal controls.

       The Truth Emerges

       185.     On March 1, 2018 Colony NorthStar issued a press release titled “Colony NorthStar

Announces Fourth Quarter and Full Year 2017 Financial Results.” The press release, inter alia,

reported:

               Fourth quarter 2017 net loss attributable to common stockholders of
                $(368.1) million, or $(0.69) per share, and full year 2017 net loss
                attributable to common stockholders of $(333.1) million, or $(0.64) per
                share, which included a $375 million write-down of goodwill and
                intangibles related to our retail investment management business
               Fourth quarter 2017 Core FFO of $95.1 million, or $0.16 per share, and
                FFO of $(295.5) million, or $(0.51) per share
               Declared and paid a fourth quarter 2017 dividend of $0.27 per share of Class
                A and B common stock, for an aggregate post-merger 2017 dividend of
                $1.05 per share, which was more than covered by our full year Core FFO
                and taxable income
               The Company’s Board of Directors declared a first quarter 2018 cash
                dividend of $0.11 per share of Class A and Class B common stock targeting
                an annualized dividend of $0.44 per share to approximate estimated 2018
                taxable income and net cash flow, excluding gains
               The Company’s Board of Directors authorized a new $300 million common
                stock repurchase program

                                               ***

            Fourth Quarter and Full Year 2017 Highlights

               During the fourth quarter 2017, the Company completed $632 million of
                asset monetizations for an aggregate $4.9 billion of asset monetizations in
                2017 furthering its goal to simplify its business and balance sheet

               The Company has exceeded, on a run-rate basis, its original annual
                synergies target of $115 million (which includes stock compensation
                savings) by approximately $35 million, or 30%, and its original annual cash
                synergies target of $80 million by approximately $15 million, or 20%




                                               - 68 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 69 of 97



               During the fourth quarter 2017, the Company and its share of affiliates
                raised approximately $280 million of third-party capital from institutional
                clients and retail investors achieving its annual target of $2.0 billion for the
                full year 2017

               During the fourth quarter 2017, the Company and funds managed by the
                Company invested and agreed to invest $379 million comprised of $195
                million and $184 million, respectively, and for the full year 2017, the
                Company and funds managed by the Company invested and agreed to invest
                $2.8 billion comprised of $1.8 billion and $1.0 billion, respectively

       186.     In the press release, Defendant Saltzman stated, “2017 was, on balance, a

disappointing year for Colony NorthStar . . . Our financial results were not as robust as

anticipated.”

       187.     On the same day, the Company filed its annual report with the SEC announcing

financial results for the quarter and year ended December 31, 2018, on Form 10-K (the “2017 10-

K”). The 2017 10-K reported Core FFO of $1.16 per share for the 2017 fiscal year, far removed

from the Company’s $1.40 to $1.58 per share guidance reported during the Relevant Period.

       188.     The 2017 10-K also announced that the Company had recorded a goodwill

impairment of over $375 million in the Investment Management segment, and over $14 million in

the Healthcare segment.

       189.     The 2017 10-K stated, regarding the goodwill impairment in the Healthcare

segment:

       Healthcare—Impairment loss of approximately $9.8 million was recorded on six
       properties that were sold or held for sale in 2017 based on their contracted sales
       prices, consisting of a medical office building, hospitals and skilled nursing
       facilities. Remaining impairment loss was incurred upon the conversion of three
       RIDEA properties into net lease arrangements as well as due to property damage
       resulting from hurricanes Harvey and Irma, net of insurance recoveries.

       190.     The 2017 10-K stated, regarding the goodwill impairment in the Investment

Management segment:




                                                 - 69 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 70 of 97



       Investment Management—The impairment recognized in 2017 consisted of the
       following:

              $316.0 million write-down in goodwill, which represents the excess in
               carrying value of our investment management reporting unit, including its
               assigned goodwill, over its estimated fair value . . .; and

              write-down of management contract intangibles for non-traded REITs that
               were acquired through the Merger, specifically $55.3 million for Colony
               NorthStar Healthcare Income Inc. (“Colony NorthStar Healthcare”) based
               on an amendment to its advisory agreement as part of our efforts to preserve
               liquidity in Colony NorthStar Healthcare and $3.7 million for Colony
               NorthStar/RXR NY Metro Real Estate Inc (“Colony NorthStar/RXR NY
               Metro”) based on revised capital raising projections . . .

       191.    The Company held a conference call with analysts and investors on the same day.

During the call, Defendant Saltzman stated, in relevant part:

       On the other hand, our earnings performance has not lived up to expectations,
       emanating from more challenging industry conditions in healthcare real estate as
       well as our retail broker dealer distribution business . . .

                                              ***

       Retail broker dealer distribution was another area of very disappointing results, the
       industry generally remained in enormous transition from major regulatory
       headwinds including the newly implemented fiduciary role as well as the change in
       product constructs, more conservative 40 Act and integral funds that operate with
       less leverage and offer more liquidity options.

       Capital raising in 2017 from these channels totaled only $137 million, down from
       past levels of an excess of $1 billion per year.

                                              ***

       Our business model is to fill in as much of the earnings GAAP as we can through
       Investment Management economics both recurring fees and profits interests. But
       in 2017, we merely treaded water in that regard.

       192.    Also during the call, Defendant Saltzman commented on the disappointing results

stemming from the Merger, stating, in relevant part:

       The NorthStar merger, which closed a little over 1 year ago, has not produced the
       math tha[t] we anticipated when we completed the transaction. It was a merger that


                                              - 70 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 71 of 97



        was supposed to be earnings neutral at worst. And so far, it has proven to be
        earnings dilutive. Furthermore, the merger integration has taken longer than
        expected. We believe that we are largely at the end of that process, and we have
        much greater confidence around the go-forward anticipated results from the
        inherited NorthStar businesses that have been the primary source of our
        underperformance in 2017.

        193.    The earnings call also confirmed that the Company was slashing its dividend from

$1.08 per share in 2017 to $0.44 per share in 2018.

        194.    Also during the call, Defendant Tangen commented on the goodwill impairment,

stating, in relevant part:

        A few material accounting items to mention during the fourth quarter that impacted
        our GAAP results, we recorded a goodwill impairment of $316 million to reflect
        the lower value in our investment management business primarily attributable to
        our retail broker dealer distribution business. And we also wrote down management
        agreement intangible assets by $35 million to reflect amendments to our
        management agreement in our healthcare non-treated REIT NHI, net of deferred
        tax impact.

        195.    On this news, the price of Colony NorthStar shares fell more than 22.8%, or $1.78

per share, from the per share closing price on the previous day, closing at $6.00 per share on March

1, 2018.

        Repurchases

        196.    During the period in which the Company made false and misleading statements

and/or omissions, the Individual Defendants caused the Company to initiate repurchases of its

common stock at artificially inflated prices that substantially damaged the Company.

        197.    As the Company stock was actually only worth $5.50 per share, the price at closing

on March 23, 2018, the Company overpaid $171.5 million in total for these repurchases.

        198.    According to the Company’s Q1 2017 10-Q, in the month of March 2017, the

Individual Defendants caused the Company to repurchase 4,933,337 shares of its own Class A




                                               - 71 -
        Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 72 of 97



common stock at an average price per share of approximately $13.42, for a total cost to the

Company of approximately $66.2 million.

       199.      Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $7.92 more than the actual worth of each share during the month of March 2017. Thus,

the total over payment by the Company for its repurchases of its own stock during March 2017

was approximately $39.1 million.

       200.      According to the Company’s Q2 2017 10-Q, in the month of April 2017, the

Individual Defendants caused the Company to repurchase 8,000,000 shares of its own Class A

common stock at an average price per share of approximately $12.72, for a total cost to the

Company of approximately $101.8 million.

       201.      Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $7.22 more than the actual worth of each share during April 2017. Thus, the total over

payment by the Company for its repurchases of its own stock during April 2017 was approximately

$57.8 million.

       202.      According to the Company’s Q3 2017 10-Q, in the quarter ended September 30,

2017, the Individual Defendants caused the Company to repurchase 4,362,577 shares of its own

Class A common stock at an average price per share of approximately $12.98, for a total cost to

the Company of approximately $56.6 million.

       203.      Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $7.48 more than the actual worth of each share during the quarter ended September 30,




                                              - 72 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 73 of 97



2017. Thus, the total over payment by the Company for its repurchases of its own stock during the

quarter ended September 30, 2017 was approximately $32.6 million.

       204.    According to the Company’s 2017 10-K, in the quarter ended December 31, 2017,

the Individual Defendants caused the Company to repurchase 6,075,157 shares of its own Class A

common stock at an average price per share of approximately $12.43, for a total cost to the

Company of approximately $75.5 million.

       205.     Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $6.93 more than the actual worth of each share during the quarter ended December 31,

2017. Thus, the total over payment by the Company for its repurchases of its own stock during the

quarter ended December 31, 2017 was approximately $42.1 million.

       206.    In total, the Company overpaid an aggregate amount of approximately $171.5

million for repurchases of its own stock during the period of time in which the Company made

false and misleading statements and omissions.

       Summary of Individual Defendants’ Misconduct

       207.    In breach of their fiduciary duties, the Individual Defendants willfully or recklessly

caused or permitted the Company to make the false and misleading statements and omissions of

material fact to the investing public as set forth above.

       208.    The Individual Defendants also failed to correct and/or caused the Company to fail

to correct the foregoing false and misleading statements and omissions of material fact, rendering

them personally liable to the Company for breaching their fiduciary duties.

       209.    Additionally, while the Individual Defendants caused the Company’s stock to be

artificially inflated, the Individual Defendants breached their fiduciary duties by causing the




                                                - 73 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 74 of 97



Company to overpay for repurchases of Company stock, and three of the Individual Defendants

benefitted themselves by engaging in insider sales.

       210.    The Individual Defendants moreover breached their fiduciary duties by causing the

Company to fail to maintain internal controls.

                                DAMAGES TO NORTHSTAR

       211.    As a direct and proximate result of the Individual Defendants’ conduct, Colony

NorthStar is losing and expending, and will lose and expend, many millions of dollars.

       212.    Such expenditures include, but are not limited to, legal fees and payments

associated with the Securities Class Action filed against the Company and four of the Individual

Defendants, and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       213.    Such losses include the Company’s overpayment by approximately $171.5 million

for repurchases of its own stock during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein.

       214.    Such costs include, but are not limited to, excessive compensation and benefits paid

to the Individual Defendants who breached their fiduciary duties to the Company.

       215.    As a direct and proximate result of the Individual Defendants’ conduct, Colony

NorthStar has also suffered and will continue to suffer a loss of reputation and goodwill, and a

“liar’s discount” that will plague the Company’s stock in the future due to the Company’s

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

       216.    As the damages to the Company are in the millions, the amount sought in this action

exceeds $75,000 dollars.




                                                 - 74 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 75 of 97



                                 DERIVATIVE ALLEGATIONS

        217.    Plaintiff brings this action derivatively and for the benefit of Colony NorthStar to

redress injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of

their fiduciary duties as directors and/or officers of Colony NorthStar, gross mismanagement,

abuse of control, waste of corporate assets, unjust enrichment, and violations of Sections 14(a),

10(b) and 20(a) of the Exchange Act as well as the aiding and abetting thereof.

        218.    Colony NorthStar is named solely as a nominal party in this action. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

        219.    Plaintiff is, and has been at all relevant times, a Colony NorthStar shareholder.

Plaintiff will adequately and fairly represent the interests of Colony NorthStar in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        220.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        221.    A pre-suit demand on the Board of Colony NorthStar is futile and, therefore,

excused. At the time of filing of this action, the Board consists of nine individuals: Individual

Defendants Barrack, Crocker, Fosheim, Metz, Parker, Schoenherr, Steffens, and Somers (the

“Directors”), and non-party Curtin (together with the Director-Defendants, the “Directors”).

Plaintiff only needs to allege demand futility as to five of the nine Directors who are on the Board

at the time this action is commenced.

        222.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make the false and


                                                - 75 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 76 of 97



misleading statements and omissions of material fact and causing the Company to overpay $171.5

million for repurchases of its own stock while certain of the Individual Defendants engaged in

lucrative insider sales of Company stock, which renders the Directors unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

       223.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly made and/or caused the Company to make the materially false and misleading

statements alleged herein and caused the Company to overpay $171.5 million for repurchases of

its own stock while certain of the Individual Defendants engaged in lucrative insider sales of

Company stock. The fraudulent schemes were intended to make the Company appear more

profitable and attractive to investors.

       224.    As a result of the foregoing, the Directors breached their fiduciary duties, face a

substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       225.    Additional reasons that demand on Defendant Barrack is futile follow. Defendant

Barrack is the Executive Chairman of the Board, a position he has occupied since the Merger, and

is thus, as the Company admits, a non-independent director. Indeed, the Company compensated

him with over $3.4 million in the 2017 fiscal year. Defendant Barrack was ultimately responsible

for the false and misleading statements and omissions that were made, including those contained

in the 2016 10-K, which he signed and thus personally made. Moreover, Defendant Barrack

conducted little, if any, oversight of the Company’s internal controls and of the scheme to make

false and misleading statements and caused the Company to overpay $171.5 million for

repurchases of its own stock while certain of the Individual Defendants engaged in lucrative insider




                                               - 76 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 77 of 97



sales of Company stock, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Further, Defendant Barrack’s daughter is employed by the Company, and has been since 2000. As

Defendant Barrack may fear retaliation against her, and himself, should he grant a demand, he is

not able to evaluate a demand with independence. Employees of the Company provide services to

Defendant Barrack’s family business, for which he reimbursed the Company $800,000 in the year

ended December 31, 2017. This arrangement may be jeopardized should he grant a demand,

impinging Defendant Barrack’s ability to evaluate a demand with independence. For these reasons,

too, Defendant Barrack breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       226.    Additional reasons that demand on Defendant Parker is futile follow. Defendant

Parker has served as a Company director since the Merger and is the Chair of the Audit Committee.

He receives lavish compensation, including $328,006 in the 2017 fiscal year. As a Company

director and Chair of the Audit Committee, Defendant Parker conducted little, if any, oversight of

the Company’s internal controls and of the scheme to make false and misleading statements and

cause the Company to overpay $171.5 million for repurchases of its own stock while certain of the

Individual Defendants engaged in lucrative insider sales of Company stock, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, he signed, and thus

personally made the false and misleading statements in, the 2016 10-K that is referenced herein.

For these reasons, too, Defendant Parker breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.




                                               - 77 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 78 of 97



       227.    Additional reasons that demand on Defendant Schoenherr is futile follow.

Defendant Schoenherr has served as a Company director since the Merger and is a member of the

Audit Committee. He receives lavish compensation, including $308,506 in the 2017 fiscal year.

As a Company director and member of the Audit Committee, Defendant Schoenherr conducted

little, if any, oversight of the Company’s internal controls and of the scheme to make false and

misleading statements and cause the Company to overpay $171.5 million for repurchases of its

own stock while certain of the Individual Defendants engaged in lucrative insider sales of

Company stock, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Moreover, he signed, and thus personally made the false and misleading statements in, the 2016

10-K that is referenced herein. For these reasons, too, Defendant Schoenherr breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       228.    Additional reasons that demand on Defendant Fosheim is futile follow. Defendant

Fosheim has served as a Company director since the Merger and is a member of the Audit

Committee. He receives lavish compensation, including $323,131 in the 2017 fiscal year. As a

Company director and member of the Audit Committee, Defendant Fosheim conducted little, if

any, oversight of the Company’s internal controls and of the scheme to make false and misleading

statements and cause the Company to overpay $171.5 million for repurchases of its own stock

while certain of the Individual Defendants engaged in lucrative insider sales of Company stock,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Moreover, he signed,

and thus personally made the false and misleading statements in, the 2016 10-K that is referenced




                                              - 78 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 79 of 97



herein. For these reasons, too, Defendant Fosheim breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       229.    Additional reasons that demand on Defendant Crocker is futile follow. Defendant

Crocker has served as a Company director since the Merger and is a member of the Audit

Committee. He receives lavish compensation, including $308,506 in the 2017 fiscal year. As a

Company director and member of the Audit Committee, Defendant Crocker conducted little, if

any, oversight of the Company’s internal controls and of the scheme to make false and misleading

statements and cause the Company to overpay $171.5 million for repurchases of its own stock

while certain of the Individual Defendants engaged in lucrative insider sales of Company stock,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Moreover, he signed,

and thus personally made the false and misleading statements in, the 2016 10-K that is referenced

herein. For these reasons, too, Defendant Crocker breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       230.    Additional reasons that demand on Defendant Steffens is futile follow. Defendant

Steffens has served as a director since the Merger. Prior to the Merger, he was a long-time director

at Colony Capital. Defendant Steffens receives lavish compensation, including $323,131 in the

2017 fiscal year. As a Company director, Defendant Steffens conducted little, if any, oversight of

the Company’s internal controls and of the scheme to make false and misleading statements and

cause the Company to overpay $171.5 million for repurchases of its own stock while certain of the

Individual Defendants engaged in lucrative insider sales of Company stock, consciously




                                               - 79 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 80 of 97



disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Defendant Steffens signed, and thus

personally made the false and misleading statements in, the 2016 10-K. For these reasons, too,

Defendant Steffens breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       231.    Additional reasons that demand on Defendant Somers is futile follow. Defendant

Somers has served as a director since the Merger. Prior to the Merger, he was a long-time director

at Colony Capital. Defendant Somers receives lavish compensation, including $323,131 in the

2017 fiscal year. As a Company director, Defendant Somers conducted little, if any, oversight of

the Company’s internal controls and of the scheme to make false and misleading statements and

cause the Company to overpay $171.5 million for repurchases of its own stock while certain of the

Individual Defendants engaged in lucrative insider sales of Company stock, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Defendant Somers signed, and thus

personally made the false and misleading statements in, the 2016 10-K. For these reasons, too,

Defendant Somers breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       232.    Additional reasons that demand on Defendant Metz is futile follow. Defendant

Metz has served as a Company director since the Merger. He receives lavish compensation,

including $323,131 in the 2017 fiscal year. As a Company director, Defendant Metz conducted

little, if any, oversight of the Company’s internal controls and of the scheme to make false and

misleading statements and cause the Company to overpay $171.5 million for repurchases of its

own stock while certain of the Individual Defendants engaged in lucrative insider sales of




                                               - 80 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 81 of 97



Company stock, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Moreover, he signed, and thus personally made the false and misleading statements in, the 2016

10-K that is referenced herein. For these reasons, too, Defendant Metz breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       233.     Additional reasons that demand on the Board is futile follow.

       234.     Each one of the Directors, individually and collectively, faces a substantial

likelihood of liability as a result of their intentional or reckless approval of the unnecessary and

harmful repurchases that caused the Company to overpay by $171.5 million for its own common

stock during the period in which the false and misleading statements were made. The Directors, as

alleged herein, were aware or should have been aware of the misinformation being spread by the

Company and yet approved the repurchases. Thus, the Directors breached their fiduciary duties,

face a substantial likelihood of liability, are not disinterested, and demand upon them is futile, and

thus excused.

       235.     Many of the Individual Defendants, including, but not limited to, the Directors,

have strong social and professional ties because of their associations with the Predecessor Entities,

as follows:

                      At Colony Capital, Defendant Barrack was Executive Chairman and

       founder, Defendant Saltzman was President, CEO and member of the board, Defendant

       Redington was the CAO and Managing Director and Defendant Tangen was the CFO and

       executive director. Defendants Somers, Steffens and Parker were long-time Colony Capital




                                                - 81 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 82 of 97



       directors, serving from 2009 until the Merger in 2017, and Curtin was a director of Colony

       Capital from 2014 to 2017.

                     Defendant Hamamoto co-founded the predecessor of NRF. At NRF,

       Defendant Hamamoto was the chairman of the board from 2007 to 2017, CEO from 2004

       to 2015 and President from 2004 to 2011. Defendant Hamamoto was also the Chairman of

       Colony NorthStar Real Estate Income Trust from 2009 to 2015, and its CEO from 2009 to

       2013. Defendant Hamamoto was the Chairman of Colony NorthStar Real Estate Income II

       from 2012 to 2015. Defendant Schoenherr was an independent director of NRF, Colony

       NorthStar Real Estate Income Trust, and Colony NorthStar Real Estate Income II from

       2014 to 2017, 2010 to 2015 and 2012 to2017, respectively.12

                     Defendant Hamamoto was the Executive Chairman of NSAM from 2015

       until the Merger and was its CEO from January 2014 to August 2015. Defendant Metz was

       an independent director of NSAM from 2014 to 2017.

                     Defendant Hamamoto was the Chairman of the board of Colony NorthStar

       Realty Europe, which is externally managed by Colony NorthStar, from 2015 to January

       11, 2018. Defendant Schoenherr served on the board of Colony NorthStar Realty Europe

       from 2015 to 2017, and Defendant Saltzman has been a director since 2017.

As Defendants Tangen, Saltzman, Redington, and Hamamoto each face a substantial likelihood of

liability in the Securities Class Action, the personal and professional associations that Directors

Barrack, Somers, Steffens, Parker, Schoenherr and Metz have with those Individual Defendants




12
  Colony NorthStar Real Estate Income Trust and Colony NorthStar Real Estate Income II were
merged with an into Colony NorthStar Credit Real Estate Inc. on January 31, 2018. On June 25,
2018, Colony NorthStar Credit Real Estate Inc. changed its name to Colony Credit Real Estate,
Inc.


                                              - 82 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 83 of 97



due to their shared service at Predecessor Entities prevent Defendants Barrack, Somers, Steffens,

Parker, Schoenherr and Metz from evaluating a demand with disinterestedness or independence.

       236.    According to the 2018 Proxy Statement, Colony NorthStar conducts “substantially

all of [its] activities and hold[s] substantially all of [its] assets and liabilities through Colony

Capital Operating Company, LLC” (the “Operating Company”). Defendant Barrack is a director

and Executive Chairman of the Operating Company, Defendant Saltzman is its CEO and President,

Defendant Redington its CAO, and Defendant Hamamoto was Executive Vice Chairman and

director until January 11, 2018. Defendants Crocker, Curtin, Fosheim, Parker, Somers, Steffens,

Schoenherr, and Metz are all directors of the Operating Company. The professional associations

that the Directors have developed through their service to the Operating Company, combined with

the substantial likelihood of liability faced by Defendants Saltzman, Hamamoto, and Tangen in

the Securities Class Action prevent the Directors from evaluating a demand with disinterestedness

or independence.

       237.    Social and professional connections between the Directors are not limited to entities

associated with Colony NorthStar. For example, Defendants Croker and Fosheim both previously

served together on the board of Associated Estates Realty Corporation, another REIT, prior to its

sale to Brookfield Asset Management Inc. This network of social connections prevents the

Directors from evaluating a demand with independence, and thus, demand is excused.

       238.    Prior to becoming a director of Colony NorthStar, Defendant Steffens spent 38

years at Merrill Lynch, including in senior executive roles. Defendant Saltzman also served in

senior executive roles at Merrill Lynch from 1982 until he joined Colony Capital in 2003.

Defendants Saltzman and Steffens’ tenures at Merrill Lynch overlapped by decades, including the

period between 1986 and 2001 when Defendant Steffens served as a Director of Merrill Lynch.




                                               - 83 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 84 of 97



As a result of the social and professional connections which, upon information and belief,

Defendants Saltzman and Steffens developed at Merrill Lynch, and in light of the substantial

likelihood of liability that Defendant Saltzman faces in the Securities Class Action, Defendant

Steffens is unable to evaluate a demand with independence.

       239.    Colony NorthStar has been, and will continue to be, exposed to significant losses

due to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Colony NorthStar any part of the damages Colony NorthStar suffered, and will continue to suffer,

thereby. Thus, any demand on the Directors would be futile.

       240.    The Individual Defendants’ conduct described herein and summarized above,

including the decision for the Company to engage in the repurchases of its own stock, could not

have been the product of legitimate business judgment as it was based on bad faith and intentional,

reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation from their

violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a

majority of the Directors face a substantial likelihood of liability, such Directors are self-interested

in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       241.    The acts complained of herein constitute violations of fiduciary duties owed by

Colony NorthStar’s officers and directors, and these acts are incapable of ratification.

       242.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,




                                                 - 84 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 85 of 97



monies belonging to the stockholders of Colony NorthStar. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain

of the officers of Colony NorthStar, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

        243.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Colony NorthStar to sue the Individual Defendants named herein, since, if they did, they

would face a large uninsured individual liability. Accordingly, demand is futile in that event, as

well.

        244.   Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of them, cannot consider a demand with disinterestedness and independence.

Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                        Against Individual Defendants for Violations of
                              Section 14(a) of the Exchange Act

        245.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        246.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not



                                                - 85 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 86 of 97



sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          247.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          248.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

          249.   Under the direction and watch of the Directors, the 2017 Proxy Statement failed to

disclose, inter alia, that: (1) the Company’s capital fundraising was not accelerating or gaining

momentum; (2) the Company’s funds would not be able to raise retail funds sufficient to contribute

materially to the Company’s financial results; (3) the Company was being negatively impacted by

new regulations regarding the disclosure of investment management fees, and the effect it had on

the collection of fees, to a greater extent than portrayed; (4) the Company’s retail investment

management business was not substantially contributing to the Company’s target capital

fundraising amount; (5) the Company would not meet its Core FFO and dividend guidance; (6)




                                                - 86 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 87 of 97



the overall performance of Company, including specifically its Healthcare and Investment

Management segments, was weaker than had been reported; and (7) the Company failed to

maintain internal controls.

        250.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements while failing to disclose that the Company’s share price was being

artificially inflated by the false and misleading statements made by the Individual Defendants as

alleged herein, and therefore any compensation based on the Company’s financial performance

was artificially inflated.

        251.    The 2017 Proxy Statement also made reference to the Company’s Code of Ethics.

The Code of Ethics required the Company and Individual Defendants to abide by relevant laws

and statutes, make accurate and non-misleading public disclosures, and not engage in insider

trading. By issuing false and misleading statements to the investing public, and insider trading, the

Individual Defendants violated the Code of Ethics. The 2017 Proxy Statement failed to disclose

these violations and also failed to disclose that the terms of the Code of Ethics were being violated.

        252.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2017 Proxy Statement were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2017 Proxy Statement, including but not limited to, election of directors, ratification of an

independent auditor, and the approval of officer compensation.




                                                - 87 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 88 of 97



       253.    The false and misleading elements of the 2017 Proxy Statement led to the re-

election of Defendants Barrack, Hamamoto, Crocker, Fosheim, Metz, Parker, Schoenherr, Somers,

and Steffens, which allowed them to continue breaching their fiduciary duties to Colony NorthStar.

       254.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 Proxy Statement.

       255.    Plaintiff on behalf of Colony NorthStar has no adequate remedy at law.

                                           SECOND CLAIM

    Against Individual Defendants for Violations of Section 10(b) and Rule 10b-5 of the
                                      Exchange Act

       256.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       257.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Colony NorthStar. Not only is Colony NorthStar now defending claims

that it violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the

Company itself is also a victim of the unlawful scheme perpetrated upon Colony NorthStar by the

Individual Defendants. With the price of its common stock trading at artificially-inflated prices

due to the Individual Defendants’ misconduct, the Individual Defendants caused the Company to

repurchase billions of dollars of its own shares on the open market at artificially-inflated prices,

damaging Colony NorthStar.

       258.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

the Company’s press releases, public statements made in conference calls, and periodic and current

reports filed with the SEC.



                                               - 88 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 89 of 97



       259.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Colony NorthStar not misleading.

       260.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated

by Colony NorthStar. The Individual Defendants acted with scienter during the Relevant Period,

in that they either had actual knowledge of the schemes and the misrepresentations and/or

omissions of material facts set forth herein, or acted with reckless disregard for the truth in that

they failed to ascertain and to disclose the true facts, even though such facts were available to

them. The Individual Defendants were the top executives of the Company, or received direct

briefings from them, and were therefore directly responsible for the schemes set forth herein and

for the false and misleading statements and/or omissions disseminated to the public through press

releases, conference calls, and filings with the SEC.

       261.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, made and/or signed the Company’s Form 10-Ks and 10-Qs filed with

the SEC during the Relevant Period.

       262.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.




                                               - 89 -
            Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 90 of 97



           263.    Plaintiff on behalf of Colony NorthStar has no adequate remedy at law.

                                             THIRD CLAIM

     Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

           264.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

           265.    The Individual Defendants, by virtue of their positions with Colony NorthStar and

their specific acts, were, at the time of the wrongs alleged herein, controlling persons of Colony

NorthStar and each of its officers and directors who made the false and misleading statements

alleged herein within the meaning of §20 (a) of the Exchange Act. The Individual Defendants had

the power and influence and exercised the same to cause Colony NorthStar to engage in the illegal

conduct and practices complained of herein.

           266.    Plaintiff on behalf of Colony NorthStar has no adequate remedy at law.

                                           FOURTH CLAIM

                  Against the Individual Defendants for Breach of Fiduciary Duties

           267.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

           268.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Colony NorthStar’s business and

affairs.

           269.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           270.    The Individual Defendants’ conduct set forth herein was due to their intentional,

reckless, or negligent breach of the fiduciary duties they owed to the Company, as alleged herein.




                                                   - 90 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 91 of 97



The Individual Defendants intentionally, recklessly, or negligently breached or disregarded their

fiduciary duties to protect the rights and interests of Colony NorthStar.

       271.    The Individual Defendants also breached their fiduciary duties by causing the

Company to fail to maintain internal controls.

       272.    In further breach of their fiduciary duties owed to Colony NorthStar, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements of material fact. Specifically, Defendants failed to disclose, inter alia, that: (1) the

Company’s capital fundraising was not accelerating or gaining momentum; (2) the Company’s

funds would not be able to raise retail funds sufficient to contribute materially to the Company’s

financial results; (3) the Company was being negatively impacted by new regulations regarding

the disclosure of investment management fees, and the effect it had on the collection of fees, to a

greater extent than portrayed; (4) the Company’s retail investment management business was not

substantially contributing to the Company’s target capital fundraising amount; (5) the Company

would not meet its Core FFO and dividend guidance; (6) the overall performance of Company,

including specifically its Healthcare and Investment Management segments, was weaker than had

been reported; and (7) the Company failed to maintain internal controls.

       273.    The Individual Defendants failed to correct and/or caused the Company to fail to

correct the false and misleading statements and omissions of material fact referenced herein,

rendering them personally liable to the Company for breaching their fiduciary duties.

       274.    In breach of their fiduciary duties, three of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein. Moreover, while the

price of the Company’s stock was artificially inflated, the Individual Defendants, in further breach




                                                 - 91 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 92 of 97



of their fiduciary duties, caused the Company to engage in repurchasing its own stock at artificially

inflated prices.

        275.       The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of Colony NorthStar’s securities and

disguising insider sales.

        276.       The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of Colony

NorthStar’s securities and engaging in insider sales.

        277.       These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        278.       As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Colony NorthStar has sustained and continues to sustain significant




                                                 - 92 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 93 of 97



damages. As a result of the misconduct alleged herein, the Individual Defendants are liable to the

Company.

       279.      Plaintiff, on behalf of Colony NorthStar, has no adequate remedy at law.

                                           FIFTH CLAIM

                      Against Individual Defendants for Unjust Enrichment

       280.      Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       281.      By their wrongful acts and false and misleading statements and omissions of

material fact that they made and/or caused to be made, the Individual Defendants were unjustly

enriched at the expense of, and to the detriment of, Colony NorthStar.

       282.      The Individual Defendants either benefitted financially from the improper conduct

and their making lucrative insider sales and received unjustly lucrative bonuses tied to the false

and misleading statements, or received bonuses, stock options, or similar compensation from

Colony NorthStar that was tied to the performance or artificially inflated valuation of Colony

NorthStar, or received compensation that was unjust in light of the Individual Defendants’ bad

faith conduct.

       283.      Plaintiff, as a shareholder and a representative of Colony NorthStar, seeks

restitution from the Individual Defendants and seeks an order from this Court disgorging all

profits—including from insider sales, benefits, and other compensation (including any

performance-based or valuation-based compensation)—obtained by the Individual Defendants due

to their wrongful conduct and breach of their fiduciary duties.

       284.      Plaintiff, on behalf of Colony NorthStar, has no adequate remedy at law.




                                                 - 93 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 94 of 97



                                           SIXTH CLAIM

                     Against Individual Defendants for Abuse of Control

       285.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       286.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Colony NorthStar, for which they are legally responsible.

       287.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Colony NorthStar has sustained significant damages. As a direct and proximate result of the

Individual Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty,

Colony NorthStar has sustained and continues to sustain significant damages. As a result of the

misconduct alleged herein, the Individual Defendants are liable to the Company.

       288.    Plaintiff, on behalf of Colony NorthStar, has no adequate remedy at law.

                                       SEVENTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       289.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       290.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Colony NorthStar in a manner consistent with

the operations of a publicly-held corporation.

       291.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Colony NorthStar has sustained and will

continue to sustain significant damages.




                                                 - 94 -
         Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 95 of 97



       292.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       293.    Plaintiff, on behalf of Colony NorthStar, has no adequate remedy at law.

                                           EIGHTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       294.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       295.    The Individual Defendants caused the Company to pay themselves excessive

salaries, bonuses, fees, and stock grants to the detriment of the shareholders and the Company.

       296.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Colony NorthStar to waste valuable

corporate assets, to incur many millions of dollars of legal liability and/or costs to defend unlawful

actions, and to lose financing from investors and business from future customers who no longer

trust the Company and its products. In addition, the Individual Defendants caused the Company to

repurchase shares of its own common stock at artificially inflated prices, thereby wasting the

Company’s assets.

       297.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       298.    Plaintiff, on behalf of Colony NorthStar, has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

of the Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Colony

NorthStar, and that Plaintiff is an adequate representative of the Company;


                                                - 95 -
           Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 96 of 97



                (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Colony NorthStar;

                (c)      Determining and awarding to Colony NorthStar the damages sustained by

it as a result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)      Directing Colony NorthStar and the Individual Defendants to take all

necessary actions to reform and improve its corporate governance and internal procedures to

comply with applicable laws and to protect Colony NorthStar and its shareholders from a repeat

of the damaging events described herein, including, but not limited to, putting forward for

shareholder vote the following resolutions for amendments to the Company’s Bylaws or Articles

of Incorporation and the following actions as may be necessary to ensure proper corporate

governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

             and implement procedures for greater shareholder input into the policies and

             guidelines of the board;

                      2. a provision to permit the shareholders of Colony NorthStar to nominate at

             least five candidates for election to the board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                (e) Awarding Colony NorthStar restitution from Individual Defendants, and each

of them;

                (f) Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and




                                                - 96 -
Case 1:19-cv-00162-CCB Document 1 Filed 01/16/19 Page 97 of 97
